Exhibit 10.1

 

NOTE: CERTAIN INFORMATION IN THIS AGREEMENT HAS BEEN REDACTED BECAUSE IT (1) IS
NOT MATERIAL TO INVESTORS AND (2) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. BRACKET REFERENCES CONTAINED HEREIN DENOTE PORTIONS OF THE
AGREEMENT THAT HAVE BEEN REDACTED.

 

[g77121ki01i001.jpg]

 

Tenant: Madrigal Pharmaceuticals, Inc.

Premises: Four Tower Bridge, Suite 200

 

LEASE

 

THIS LEASE (“Lease”) is entered into as of 1/10/2019, between FOUR TOWER BRIDGE
ASSOCIATES, a Pennsylvania limited partnership (“Landlord”), and MADRIGAL
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

In consideration of the mutual covenants stated below, and intending to be
legally bound, Landlord and Tenant covenant and agree as follows:

 

1.                                      KEY DEFINED TERMS.

 

(a)                                 “Abatement Period” means the period that
begins on the Commencement Date and ends on the day immediately prior to the
2-month anniversary of the Commencement Date. During the Abatement Period, no
Fixed Rent is due or payable, but Tenant shall pay to Landlord without regard to
the Base Year (as defined in Section 5(a)), utilities for such Abatement Period,
as set forth in Section 6.

 

(b)                                 “Additional Rent” means all rents, costs,
and expenses other than Fixed Rent that Tenant is obligated to pay Landlord
pursuant to this Lease.

 

(c)                                  “Broker” means Jones Lang LaSalle
Brokerage, Inc.

 

(d)                                 “Building” means the building known as Four
Tower Bridge located at 200 Barr Harbor Drive, West Conshohocken, Pennsylvania
19428, containing approximately 86,021 rentable square feet.

 

(e)                                  “Business Hours” means the hours of 6:00
a.m. to 7:30 p.m. on weekdays, excluding Building holidays.

 

(f)                                   “Commencement Date” means the date that is
the earlier of: (i) the date on which Tenant first conducts any business in all
or any portion of the Premises; or (ii) the later of Substantial Completion (as
defined in Exhibit C) or February 1, 2019.

 

(g)                                  “Common Areas” means, to the extent
applicable, the lobby, parking facilities, passenger elevators, rooftop terrace,
fitness or health center, plaza and sidewalk areas, multi-tenanted floor
restrooms, and other similar areas of unrestricted access at the Project or
designated for the benefit of Building tenants, and the areas on multi-tenant
floors in the Building devoted to corridors, elevator lobbies, and other similar
facilities serving the Premises.

 

(h)                                 “Expiration Date” means the last day of the
Term, or such earlier date of termination of this Lease pursuant to the terms
hereof.

 

(i)                                     “Fixed Rent” means fixed rent in the
amounts set forth below:

 

TIME PERIOD

 

FIXED RENT PER R.S.F.

 

ANNUALIZED FIXED
RENT

 

MONTHLY
INSTALLMENT

 

Commencement Date — end of Abatement Period

 

$

0.00

 

$

0.00

 

$

0.00

 

Fixed Rent Start Date — end of Rent Period 1

 

$

[

 

$

[

 

$

[

 

Rent Period 2

 

$

 

 

$

 

 

$

 

 

Rent Period 3 — End of Initial Term

 

$

]

 

$

]

 

$

]

 

 

(j)                                    “Fixed Rent Start Date” means the day
immediately following the end of the Abatement Period.

 

(k)                                 “Initial Term” means the period commencing
on the Commencement Date, and ending at

 

--------------------------------------------------------------------------------



 

11:59 p.m. on: (i) if the Fixed Rent Start Date is the first day of a calendar
month, the day immediately prior to the 36-month anniversary of the Fixed Rent
Start Date; or (ii) if the Fixed Rent Start Date is not the first day of a
calendar month, the last day of the calendar month containing the 36-month
anniversary of the Fixed Rent Start Date.

 

(l)                                     “Laws” means federal, state, county, and
local governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, orders, and other such requirements, and decisions by courts in
cases where such decisions are considered binding precedents in the County of
Montgomery, Commonwealth of Pennsylvania in which the Premises are located
(“State”), and decisions of federal courts applying the laws of the State,
including without limitation Title III of the Americans with Disabilities Act of
1990, 42 U.S.C. §12181 et seq. and its regulations.

 

(m)                             “Premises” means the space presently known as
Suite 200 in the Building, as shown on Exhibit A attached hereto, which is
deemed to contain 10,416 rentable square feet.

 

(n)                                 “Project” means the Building, together with
the parcel of land owned by Landlord upon which the Building is located, and all
Common Areas.

 

(o)                                 “Rent” means Fixed Rent and Additional Rent.
Landlord may apply payments received from Tenant to any obligations of Tenant
under the Lease then due and owing without regard to any contrary Tenant
instructions or requests. Additional Rent shall be paid by Tenant in the same
manner as Fixed Rent, without setoff, deduction, or counterclaim.

 

(p)                                 “Rent Period” means, with respect to Rent
Period 1, the period that begins on the Fixed Rent Start Date and ends on the
last day of the calendar month preceding the month in which the first
anniversary of the Fixed Rent Start Date occurs; thereafter each succeeding Rent
Period (Rent Period 2 and 3) shall commence on the day following the end of the
preceding Rent Period, and shall extend for a full 12 consecutive-month period
thereafter, but no later than the end of the Initial Term.

 

(q)                                 “Tenant’s NAICS Code” means Tenant’s 6-digit
North American Industry Classification number under the North American Industry
Classification System as promulgated by the Executive Office of the President,
Office of Management and Budget, which is 541714.

 

(r)                                    “Term” means the Initial Term together
with any extension of the term of this Lease agreed to by the parties in
writing.

 

2.                                      PREMISES. Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises for the Term subject to the terms and
conditions of this Lease. Landlord shall deliver to Tenant the Premises as of
the Commencement Date with the Building Systems (as defined in Section 11(b)) in
good and fully operational condition.
[                                                      ] condition, including
without limitation its maintenance and repair obligations pursuant to Section 11
below.

 

3.                                      TERM. The Term shall commence on the
Commencement Date. The terms and provisions of this Lease are binding on the
parties upon Tenant’s and Landlord’s execution of this Lease notwithstanding a
later Commencement Date for the Term. The rentable area of the Premises and the
Building on the Commencement Date shall be deemed to be as stated in Section 1.
By the Confirmation of Lease Term substantially in the form of Exhibit B
attached hereto (“COLT”). Landlord shall notify Tenant of the Commencement Date
and all other matters stated therein. The COLT shall be conclusive and binding
on Tenant as to all matters set forth therein unless, within 10 days following
delivery of the COLT to Tenant, Tenant contests any of the matters contained
therein by notifying Landlord in writing of Tenant’s objections.

 

4.                                      FIXED RENT; LATE FEE.

 

(a)                                 Tenant covenants and agrees to pay to
Landlord during the Term, without notice, demand,

 

2

--------------------------------------------------------------------------------



 

setoff, deduction, or counterclaim, Fixed Rent in the amounts set forth in
Section 1. The monthly installment of Fixed Rent specified in Section 1(i), the
monthly amount of Estimated Operating Expenses as set forth in Section 5, and
any estimated amount of utilities as set forth in Section 6, shall be payable to
Landlord in advance on or before the first day of each month of the Term. If the
Fixed Rent Start Date is not the first day of a calendar month, then the Fixed
Rent due for the partial month commencing on the Fixed Rent Start Date shall be
prorated based on the number of days in such month. All Rent payments shall be
made by check payable to Landlord or electronic funds transfer (at Tenant’s
option). All Rent payments shall include the Building number and the Lease
number, which numbers will be provided to Tenant in the COLT.

 

(b)                                 Contemporaneously with Tenant’s execution
and delivery of this Lease, Tenant shall pay to Landlord the monthly Fixed Rent
for the first full calendar month of the Term after the Abatement Period (and,
if the Commencement Date is February 1, 2019, then the Fixed Rent for the second
full calendar month of the Term after the Abatement Period shall be due on
May 1, 2019).

 

(c)                                  If Landlord does not receive the full
payment from Tenant of any Rent when due under this Lease (without regard to any
notice and/or cure period to which Tenant might be entitled), Tenant shall also
pay to Landlord, as Additional Rent, a late fee in the amount of [   ] of such
overdue amount. Notwithstanding the foregoing, upon Tenant’s written request,
Landlord shall waive the above-referenced late fee 2 times during any 12
consecutive months of the Term provided Tenant makes the required payment within
3 days after receipt of notice of such late payment. With respect to any Rent
payment (whether it be by check, ACH/wire, or other method) that is returned
unpaid for any reason, Landlord shall have the right to assess a fee to Tenant
as Additional Rent, which fee is currently $40.00 per returned payment.

 

5.                                      OPERATING EXPENSES.

 

(a)                                 Certain Definitions.

 

(i)                                     “Base Year” means calendar year 2019.

 

(ii)                                  “Janitorial Expenses” means all costs
associated with trash and garbage removal, recycling, cleaning, and sanitizing
the Building, and the items of work set forth in Exhibit D attached hereto.

 

(iii)                               “Operating Expenses” means collectively
Project Expenses, Janitorial Expenses, Taxes, and Project Utility Costs (as
defined in Section 6).

 

(iv)                              “Project Expenses” means all costs and
expenses paid, incurred, or accrued by Landlord in connection with the
maintenance, operation, repair, and replacement of the Project including,
without limitation: a management fee not to exceed 5% of gross rents and
revenues from the Project; all costs associated with the removal of snow and ice
from the Project; property management office rent; costs for flexible work and
community space for tenants of Landlord and Landlord’s affiliates; conference
room and fitness center costs; security measures; transportation program costs;
capital expenditures, repairs, and replacements, but only to the extent of the
amortized costs of such capital item over the useful life of the improvement as
reasonably determined by Landlord or, if greater, the actual savings created by
such capital item for each year of the Term; valet, concierge, and card-access
parking system costs; insurance premiums and deductibles paid or payable by
Landlord with respect to the Project (excluding D&O insurance and other
insurance unrelated to the Project operations); and the cost of providing those
services required to be furnished by Landlord under this Lease. Notwithstanding
the foregoing, “Project Expenses” shall not include any of the following:
(A) repairs or other work occasioned by fire, windstorm or other insured
casualty or by the exercise of the right of eminent domain to the extent
Landlord actually receives insurance proceeds or condemnation awards therefor;
(B) leasing commissions, accountants’, consultants’, auditors or attorneys’
fees, costs and disbursements and other expenses incurred in connection with
negotiations or disputes with other tenants or prospective tenants or other
occupants, or associated with the enforcement of any other leases or the defense
of Landlord’s title to or interest in the real property or any part thereof;
(C) costs incurred by Landlord in connection with the original construction of
the Building and related facilities; (D) costs (including permit, license, and
inspection fees) incurred in renovating or otherwise improving or decorating,
painting, or redecorating leased space for other tenants or other occupants or
vacant space; (E) interest on debt or amortization payments on any mortgage or
deeds of trust or any other borrowings and any ground rent; (F) any compensation
paid to clerks, attendants or other persons

 

3

--------------------------------------------------------------------------------



 

in commercial concessions operated by Landlord; (G) any fines or fees for
Landlord’s failure to comply with Laws; (H) legal, accounting and other expenses
related to Landlord’s financing, refinancing, mortgaging or selling the Building
or the Project; (I) any increase in an insurance premium caused by the
non-general office use, occupancy, or act of another tenant; (J) costs for
sculpture, decorations, painting, or other objects of art in excess of amounts
typically spent for such items in office buildings of comparable quality in the
competitive area of the Building; (K) cost of any political, charitable, or
civic contribution or donation; (L) reserves for repairs, maintenance, and
replacements; (M) Taxes; (N) cost of utilities directly metered or submetered to
Building tenants and paid separately by such tenants, and Project Utility Costs;
(O) fines, interest, penalties or liens arising by reason of Landlord’s failure
to pay any Project Expenses when due, except that Project Expenses shall include
interest or similar charges if the collecting authority permits such Project
Expenses to be paid in installments with interest thereon, such payments are not
considered overdue by such authority and Landlord pays the Project Expenses in
such installments; (P) costs and expenses associated with hazardous waste or
hazardous substances not generated or brought to the Project by Tenant or its
agents including but not limited to the cleanup of such hazardous waste or
hazardous substances and the costs of any litigation (including, but not limited
to reasonable attorneys’ fees) arising out of the discovery of such hazardous
waste or hazardous substances; (Q) the portion of any wages, salaries, fees, or
fringe benefits paid to personnel above the level of regional property manager,
not related directly to the operation, management, or repair of the Project;
(R) costs of extraordinary services provided to other tenants of the Building or
services to which Tenant is not entitled (including, without limitation, costs
specially billed to and paid by specific tenants); (S) all costs relating to
activities for the solicitation and execution of leases of space in the
Building, including legal fees, real estate brokers’ commissions, expenses,
fees, and advertising, moving expenses, design fees, rental concessions, rental
credits, tenant improvement allowances, lease assumptions or any other cost and
expenses incurred in the connection with the leasing of any space in the
Building; (T) costs representing an amount paid to an affiliate of Landlord
(exclusive of any management fee permitted under the Operating Expense
inclusions) to the extent in excess of market rates for comparable services if
rendered by unrelated third parties; (U) costs arising from Landlord’s default
under this Lease or any other lease for space in the Building; (V) costs of
selling the Project or any portion thereof or interest therein; (W) costs or
expenses arising from the negligence of Landlord or its agents or employees;
(X) costs incurred to remedy, repair, or otherwise correct violations of Laws
that exist on the Commencement Date; or (Y) ground rents or rentals payable by
Landlord pursuant to any over-lease.

 

(v)                                 “Taxes” means all taxes, assessments, and
other governmental charges, whether general or special, ordinary or
extraordinary, foreseen or unforeseen, including without limitation business
improvement district charges, improvement contributions paid to business
improvement districts or similar organizations, gross receipts tax for the
Building, and special assessments for public improvements or traffic districts,
that are levied or assessed against, or with respect to the ownership of, all or
any portion of the Project during the Term or, if levied or assessed prior to
the Term, are properly allocable to the Term, business property operating
license charges, and real estate tax appeal expenditures incurred by Landlord.
“Taxes” shall not include: (i) any inheritance, estate, succession, transfer,
gift, franchise, corporation, net income or profit tax or capital levy that is
or may be imposed upon Landlord; or (ii) any transfer tax or recording charge
resulting from a transfer of the Building or the Project; provided, however, if
at any time during the Term the method of taxation prevailing at the
commencement of the Term shall be altered such that in lieu of or as a
substitute in whole or in part for any Taxes now levied, assessed, or imposed on
real estate there shall be levied, assessed, or imposed: (A) a tax on the rents
received from such real estate; or (B) a license fee measured by the rents
receivable by Landlord from the Premises or any portion thereof; or (C) a tax or
license fee imposed upon the Premises or any portion thereof, then the same
shall be included in Taxes. Tenant may not file or participate in any Tax
appeals for any tax lot in the Project. Further, “Taxes” shall not include any
sales, use, use and occupancy, transaction privilege, or other excise tax that
may at any time be levied or imposed upon Tenant, or measured by any amount
payable by Tenant under this Lease, whether such tax exists on the date of this
Lease or is adopted hereafter (collectively, “Other Taxes”). Tenant shall pay
all Other Taxes monthly or otherwise when due, whether collected by Landlord or
collected directly by the applicable governmental agency; if applicable Law
requires Landlord to collect any Other Taxes, such Other Taxes shall be payable
to Landlord as Additional Rent.

 

(vi)                              “Tenant’s Share” means the rentable square
footage of the Premises divided by the rentable square footage of the Building
on the date of calculation, which on the date of this Lease is stipulated to be
12.11%.

 

(b)                                 Commencing on the first day after the end of
the Base Year and continuing thereafter during the Term, Tenant shall pay to
Landlord in advance on a monthly basis, payable pursuant to Section 5(c) below,

 

4

--------------------------------------------------------------------------------



 

Tenant’s Share of: (i) Project Expenses to the extent Project Expenses exceed
Project Expenses for the Base Year; (ii) Janitorial Expenses to the extent
Janitorial Expenses exceed Janitorial Expenses during the Base Year; (iii) Taxes
to the extent Taxes exceed Taxes for the Base Year; and (iv) Project Utility
Costs. If the Building is operated as part of a complex of buildings or in
conjunction with other buildings or parcels of land, then Landlord may prorate
the common expenses and costs with respect to each such building or parcel of
land in such manner as Landlord, in its sole but reasonable judgment, shall
determine. Landlord shall calculate Operating Expenses using generally accepted
accounting principles, and may allocate certain categories of Operating Expenses
to the applicable tenants on a commercially reasonable basis.

 

(c)                                  For each calendar year (or portion thereof)
for which Tenant has an obligation to pay any Operating Expenses, Landlord shall
send to Tenant a statement of the monthly amount of projected Operating Expenses
due from Tenant for such calendar year (“Estimated Operating Expenses”), and
Tenant shall pay to Landlord such monthly amount of Estimated Operating Expenses
as provided in Section 5(b), without further notice, demand, setoff, deduction,
or counterclaim. As soon as administratively available after each calendar year,
Landlord shall send to Tenant a reconciliation statement of the actual Operating
Expenses for the prior calendar year (“Reconciliation Statement”). If the amount
actually paid by Tenant as Estimated Operating Expenses exceeds the amount due
per the Reconciliation Statement, Tenant shall receive a credit in an amount
equal to the overpayment, which credit shall be applied towards future Rent
until fully credited. If the credit exceeds the aggregate future Rent owed by
Tenant, and there is no Event of Default, Landlord shall pay the excess amount
to Tenant within 30 days after delivery of the Reconciliation Statement. If
Landlord has undercharged Tenant, then Landlord shall either send Tenant an
invoice setting forth the additional amount due or indicate the amount due as
part of the Reconciliation Statement, which amount (subject to and following the
resolution of any good faith request challenge made by Tenant in accordance with
Section 5(f) below) shall be paid in full by Tenant within 30 days after receipt
of such invoice.

 

(d)                                 If, during the Term, less than [   ] of the
rentable area of the Building is or was occupied by tenants, Project Expenses,
Janitorial Expenses, and Project Utility Costs shall be deemed for such year to
be an amount equal to the costs that would have been incurred had the occupancy
of the Building been at least [   ] throughout such year, as reasonably
determined by Landlord and taking into account that certain expenses fluctuate
with the Building’s occupancy level (e.g., Janitorial Expenses) and certain
expenses do not so fluctuate (e.g., landscaping). In addition, if Landlord is
not obligated or otherwise does not offer to furnish an item or a service to a
particular tenant or portion of the Building (e.g., if a tenant separately
contracts with an office cleaning firm to clean such tenant’s premises) and the
cost of such item or service would otherwise be included in Project Expenses,
Janitorial Expenses, and/or Project Utility Costs, Landlord shall equitably
adjust the Project Expenses, Janitorial Expenses, and/or Project Utility Costs
so the cost of the item or service is shared only by tenants actually receiving
such item or service. All payment calculations under this Section shall be
prorated for any partial calendar years during the Term and all calculations
shall be based upon Project Expenses, Janitorial Expenses, and Project Utility
Costs as grossed-up in accordance with the terms of this Lease. Tenant’s
obligations under this Section shall survive the Expiration Date.

 

(e)                                  If Landlord or any affiliate of Landlord
has elected to qualify as a real estate investment trust (“REIT”), any service
required or permitted to be performed by Landlord pursuant to this Lease, the
charge or cost of which may be treated as impermissible tenant service income
under the laws governing a REIT, may be performed by an independent contractor
of Landlord, Landlord’s property manager, or a taxable REIT subsidiary that is
affiliated with either Landlord or Landlord’s property manager (each, a “Service
Provider”). If Tenant is subject to a charge under this Lease for any such
service, then at Landlord’s direction Tenant shall pay the charge for such
service either to Landlord for further payment to the Service Provider or
directly to the Service Provider and, in either case: (a) Landlord shall credit
such payment against any charge for such service made by Landlord to Tenant
under this Lease; and (b) Tenant’s payment of the Service Provider shall not
relieve Landlord from any obligation under this Lease concerning the provisions
of such services.

 

(f)                                   Provided there is no outstanding default
by Tenant under this Lease, Tenant shall have the right, at its sole cost and
expense, to cause Landlord’s records related to a Reconciliation Statement to be
audited provided: (i) Tenant provides notice of its intent to audit such
Reconciliation Statement within 2 months after receipt of the Reconciliation
Statement; (ii) the audit is performed by a certified public accountant that has
not been retained on a contingency basis or other basis where its compensation
relates to the cost savings of Tenant; (iii) any such audit may not occur more
frequently than once during each 12-month period of the Term, nor apply to any
year prior to the

 

5

--------------------------------------------------------------------------------



 

year of the then-current Reconciliation Statement being reviewed; (iv) the Base
Year may be included in the audit only in the 1st year following the Base Year;
(v) the audit is completed within 1 month after the date that Landlord makes all
of the necessary and applicable records available to Tenant or Tenant’s auditor;
(vi) the contents of Landlord’s records shall be kept confidential by Tenant,
its auditor, and its other professional advisors, other than as required by
applicable Law, and if requested by Landlord, Tenant and its auditor shall
execute Landlord’s standard confidentiality agreement as a condition to Tenant’s
audit rights under this paragraph; and (vii) if Tenant’s auditor determines that
an overpayment is due Tenant, Tenant’s auditor shall produce a detailed report
addressed to both Landlord and Tenant, which report shall be delivered within 15
days after Tenant’s auditor’s completion of the audit. During completion of
Tenant’s audit, Tenant shall nonetheless timely pay all of Tenant’s Share of
Operating Expenses as set forth in Section 5(b) without setoff or deduction. If
Tenant’s audit report discloses any discrepancy, Landlord and Tenant shall use
good faith efforts to resolve the dispute. If the parties are unable to reach
agreement within 30 days after Landlord’s receipt of the audit report, Tenant
shall have the right to refer the matter to a mutually acceptable independent
certified public accountant, who shall work in good faith with Landlord and
Tenant to resolve the discrepancy; provided if Tenant does not do so within such
30-day period, Landlord’s calculations and the Reconciliation Statement at issue
shall be deemed final and accepted by Tenant. The fees and costs of such
independent accountant to which such dispute is referred shall be borne by the
unsuccessful party and shall be shared pro rata to the extent each party is
unsuccessful as determined by such independent certified public accountant,
whose decision shall be final and binding. Within 30 days after resolution of
the dispute, whether by agreement of the parties or a final decision of an
independent accountant, Landlord shall pay or credit to Tenant, or Tenant shall
pay to Landlord, as the case may be, all unpaid Operating Expenses due and
owing.

 

6.                                      UTILITIES.

 

(a)                                 Commencing on the Commencement Date, and
continuing throughout the Term, Tenant shall pay for utility services as follows
without setoff, deduction, or counterclaim: (i) Tenant shall pay directly to the
applicable utility service provider for any utilities that are separately
metered (not submetered) to the Premises; (ii) Tenant shall pay Landlord for any
utilities serving the Premises that are separately submetered based upon
Tenant’s submetered usage, as well as for any maintenance and replacement costs
associated with such submeters; and (iii) Tenant shall pay Landlord for Tenant’s
Share of Project Utility Costs. “Project Utility Costs” means the total cost for
all utilities serving the Project, excluding the costs of utilities that are
directly metered or submetered to Building tenants or paid separately by such
tenants. Notwithstanding anything to the contrary in this Lease, Landlord shall
have the right to install meters, submeters, or other energy-reducing systems in
the Premises at any time to measure any or all utilities serving the Premises,
the costs of which shall be included in Project Expenses. For those utilities
set forth in subsection (ii) above, Landlord shall invoice Tenant for such
utilities as Additional Rent (payable within 20 days after receipt of an invoice
therefor). For those utilities set forth in subsection (iii) above, Landlord
shall have the right to either invoice Tenant for such utilities as Additional
Rent (payable within 20 days after receipt of an invoice therefor), or together
with Operating Expenses (but not include such costs in the Base Year). Landlord
shall have the right to estimate the utility charge, which estimated amount
shall be payable to Landlord within 20 days after receipt of an invoice therefor
and may be included along with the invoice for Project Expenses, provided
Landlord shall be required to reconcile on an annual basis based on utility
invoices received for such period. The cost of utilities payable by Tenant under
this Section shall include all applicable taxes and Landlord’s then-current
charges for reading the applicable meters, provided Landlord shall have the
right to engage a third party to read the submeters, and Tenant shall reimburse
Landlord for both the utilities consumed as evidenced by the meters plus the
costs for reading the meters within 20 days after receipt of an invoice
therefor. Tenant shall pay such rates as Landlord may establish from time to
time, which shall not be in excess of any applicable rates chargeable by Law, or
in excess of the general service rate or other such rate that would apply to
Tenant’s consumption if charged by the utility or municipality serving the
Building or general area in which the Building is located. If Tenant fails to
pay timely any direct-metered utility charges from the applicable utility
provider, Landlord shall have the right but not the obligation to pay such
charges on Tenant’s behalf and bill Tenant for such costs plus the
Administrative Fee (as defined in Section 17), which amount shall be payable to
Landlord as Additional Rent within 20 days after receipt of an invoice therefor.
Tenant shall at all times comply with the rules, regulations, terms, policies,
and conditions applicable to the service, equipment, wiring, and requirements of
the utility supplying electricity to the Building.

 

(b)                                 For any separately metered utilities,
Landlord is hereby authorized to request and obtain, on behalf of Tenant,
Tenant’s utility consumption data from the applicable utility provider for
informational purposes and to enable Landlord to obtain full building Energy
Star scoring for the Building. Landlord shall have the right to

 

6

--------------------------------------------------------------------------------



 

shut down the Building systems (including electricity and HVAC systems) for
required maintenance, safety inspections, or any other commercially reasonable
reason, including without limitation in cases of emergency. Landlord shall not
be liable for any interruption in providing any utility that Landlord is
obligated to provide under this Lease, unless such interruption or delay:
(i) renders the Premises or any material portion thereof untenantable for the
normal conduct of Tenant’s business at the Premises, and Tenant has ceased using
such untenantable portion, provided Tenant shall first endeavor to use any
generator that serves the Premises or of which Tenant has the beneficial use;
(ii) results from Landlord’s negligence or willful misconduct; and (iii) extends
for a period longer than 7 consecutive days, in which case, Tenant’s obligation
to pay Fixed Rent shall be abated with respect to the untenantable portion of
the Premises that Tenant has ceased using for the period beginning on the
8th consecutive day after such conditions are met and-ending on the earlier of:
(A) the date Tenant recommences using the Premises or the applicable portion
thereof; or (B) the date on which the service(s) is substantially restored. The
rental abatement described above shall be Tenant’s sole remedy in the event of a
utility interruption, and Tenant hereby waives any other rights against Landlord
in connection therewith. Landlord shall have the right to change the utility
providers to the Project at any time. In the event of a casualty or condemnation
affecting the Building and/or the Premises, the terms of Sections 14 and 15,
respectively, shall control over the provisions of this Section.

 

(c)                                  If Landlord reasonably determines that:
(i) Tenant exceeds the design conditions for the heating, ventilation, and air
conditioning (“HVAC”) system serving the Premises, introduces into the Premises
equipment that overloads such system, or causes such system to not adequately
perform its proper functions; or (ii) the heavy concentration of personnel,
motors, machines, or equipment used in the Premises, including telephone and
computer equipment, or any other condition in the Premises caused by Tenant (for
example, more than one shift per day or 24-hour use of the Premises), adversely
affects the temperature or humidity otherwise maintained by such system, then
Landlord shall notify Tenant in writing and Tenant shall have 10 days to remedy
the situation to Landlord’s reasonable satisfaction. If Tenant fails to timely
remedy the situation to Landlord’s reasonable satisfaction, Landlord shall have
the right to install one or more supplemental air conditioning units in the
Premises with the cost thereof, including the cost of installation, operation
and maintenance, being payable by Tenant to Landlord within 30 days after
Landlord’s written demand. Tenant shall not change or adjust any closed or
sealed thermostat or other element of the HVAC system serving the Premises
without Landlord’s express prior written consent. Landlord may install and
operate meters or any other reasonable system for monitoring or estimating any
services or utilities used by Tenant in excess of those required to be provided
by Landlord (including a system for Landlord’s engineer reasonably to estimate
any such excess usage). If such system indicates such excess services or
utilities, Tenant shall pay Landlord’s reasonable charges for installing and
operating such system and any supplementary air conditioning, ventilation, heat,
electrical, or other systems or equipment (or adjustments or modifications to
the existing Building systems and equipment), and Landlord’s reasonable charges
for such amount of excess services or utilities used by Tenant. All Tenant’s
Supplemental HVAC (as defined in Section 11(a) below) shall be separately
metered to the Premises at Tenant’s cost, and Tenant shall be solely responsible
for all electricity registered by, and the maintenance and replacement of, such
meters. Landlord has no obligation to keep cool any of Tenant’s information
technology equipment that is placed together in one room, on a rack, or in any
similar manner (“IT Equipment”), and Tenant waives any claim against Landlord in
connection with Tenant’s IT Equipment. Landlord shall have the option to require
that the computer room and/or information technology closet in the Premises
shall be separately submetered at Tenant’s expense, and Tenant shall pay
Landlord for all electricity registered in such submeter. Within 1 month after
written request, Tenant shall provide to Landlord electrical load information
reasonably requested by Landlord with respect to any computer room and/or
information technology closet in the Premises.

 

7.                                      LANDLORD SERVICES.

 

(a)                                 Subject to Section 5 and Section 6, Landlord
shall provide the following to the Premises during the Term: (i) HVAC service in
the respective seasons during Business Hours; (ii) electricity for lighting and
standard office equipment for comparable buildings in the market in which the
Project is located; (iii) water, sewer, and, to the extent applicable to the
Building, gas, oil, and steam service; and (iv) cleaning services meeting the
minimum specifications set forth in Exhibit D attached hereto. Tenant, at
Tenant’s expense, shall make arrangements with the applicable utility companies
and public bodies to provide, in Tenant’s name, telephone, cable, and any other
utility service not provided by Landlord that Tenant desires at the Premises.

 

(b)                                 Landlord shall not be obligated to furnish
any services, supplies, or utilities other than as set forth in this Lease;
provided, however, upon Tenant’s prior request sent in accordance with
Section 25(p) below,

 

7

--------------------------------------------------------------------------------



 

Landlord may furnish additional services, supplies, or utilities, in which case
Tenant shall pay to Landlord, immediately upon demand, Landlord’s then-current
charge for such additional services, supplies, or utilities, or Tenant’s pro
rata share thereof, if applicable, as reasonably determined by Landlord.
Landlord’s current rate for HVAC service outside of Business Hours requested
with at least 24 hours’ prior notice (or by noon for weekend service) is $75.00
per hour, per zone, with a 2-hour minimum if the service does not commence
immediately following the end of a day’s Business Hours.

 

8.                                      USE: SIGNS: PARKING; COMMON AREAS.

 

(a)                                 Tenant shall use the Premises for general
office use (non-medical) befitting a class A office building and storage
incidental thereto, and for no other purpose (“Permitted Use”). Tenant’s use of
the Premises for the Permitted Use shall be subject to all applicable Laws, and
to all reasonable requirements of the insurers of the Building. Tenant
represents and warrants to Landlord, for informational purposes only, that
Tenant’s current NAICS Code is set forth in Section 1 hereof, provided the
foregoing shall not be construed in any manner as a restriction on the Permitted
Use.

 

(b)                                 Landlord shall provide Tenant with
Building-standard identification signage on any Building lobby directories and
at the main entrance to the Premises, and directional signage at the elevator
lobbies on any multi-tenant floors, the costs of which shall be paid for by
Landlord for the originally named Tenant, otherwise by Tenant as Additional Rent
within 10 days after written demand. Tenant shall not place, erect, or maintain
any signs at the Premises, the Building, or the Project that are visible from
outside of the Building.

 

(c)                                  Subject to the Building rules and
regulations, Tenant shall have the nonexclusive right in common with others to
use the Common Areas for their intended purposes. Not in limitation of the
foregoing, Tenant has the nonexclusive right to use the parking facilities at
the Project for parking standard-size automobiles of Tenant and its employees,
with Tenant being entitled to unreserved parking at a ratio of no more than 3.2
per 1,000 square feet of rentable area of the Premises (rounded downward).

 

(d)                                 Landlord shall have the right in its sole
discretion to, from time to time, construct, maintain, operate, repair, close,
limit, take out of service, alter, change, and modify all or any part of the
Common Areas. Without limitation of Landlord’s rights pursuant to the preceding
sentence, Landlord may restrict or limit Tenant’s utilization of the parking
facilities if the same become overburdened or to provide reserved parking and in
such case to equitably allocate on a proportionate basis or assign parking
spaces among Tenant and the other tenants of the Building. Landlord, Landlord’s
agents, approved contractors, and utility service providers shall have the right
to install, use, and maintain ducts, pipes, wiring, and conduits in and through
the Premises provided such use does not cause the usable area of the Premises to
be reduced beyond a de minimis amount.

 

(e)                                  Subject to Landlord’s security measures and
Force Majeure Events (as defined in Section 25(g)), Landlord shall provide
Tenant with access to the Building and, if applicable, passenger elevator
service for use in common with others for access to and from the Premises 24
hours per day, 7 days per week, except during emergencies. Landlord shall have
the right to limit the number of elevators (if any) to be operated during
repairs and during non-Business Hours. If applicable, Landlord shall provide
Tenant with access to the freight elevator(s) of the Building from time to time
following receipt of Tenant’s prior request.

 

9.                                      TENANT’S ALTERATIONS.

 

(a)                                 Tenant shall not, and shall not permit any
Tenant Agent to, cut, drill into, or secure any fixture, apparatus, or
equipment, or make alterations, improvements, or physical additions of any kind
to any part of the Premises (collectively, “Alterations”) without first
obtaining the written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed. “Tenant Agent” means any agent,
employee, subtenant, assignee, contractor, client, family member, licensee,
customer, invitee, or guest of Tenant. All Alterations shall be completed in
compliance with all applicable Laws, and Landlord’s rules and regulations for
construction, and sustainable guidelines and procedures, using new or comparable
materials only, by a contractor reasonably approved in writing by Landlord, and
on days and at times reasonably approved in writing by Landlord. Notwithstanding
the foregoing, Landlord’s consent shall not be required for any Alteration
costing less than [           ] and that: (i) is nonstructural; (ii) does not
impact any of the Building systems, involve electrical or drywall work, require
a building

 

8

--------------------------------------------------------------------------------



 

permit, materially affect the air quality in the Building, or require Landlord
to incur additional costs as a result thereof; and (iii) is not visible from
outside of the Premises.

 

(b)                                 Throughout the performance of Alterations,
Tenant shall carry, or cause any contractor, subcontractor, or design
professional to carry, via written contract, workers’ compensation insurance in
statutory limits together with employer’s liability insurance, commercial
general liability insurance (including, but not limited to, coverage for ongoing
and products-completed operations), automobile liability, and umbrella/excess
liability insurance in like form and limits in accordance with the terms and
conditions required of Tenant under Section 12 below, and such other insurance
coverage and limits as Landlord may otherwise reasonably require, which may
include, without limitation, reasonable amounts of professional liability
insurance with respect to design professionals, as well as contractor’s
pollution liability with respect to contractors and subcontractors. Tenant shall
also require any such contractor, subcontractor, or design professional to
satisfy the same additional coverage terms as required of Tenant under
Section 12 below with respect to naming Landlord, Landlord’s Property Manager,
and Additional Insureds (as defined in Section 12) and any other applicable
party whose name and address shall have been furnished to Tenant each as an
additional insured, which have been furnished to Tenant by way of endorsement
ISO CG 20 37 together with CG 20 10 or their equivalent, which shall be primary,
and any other insurance that may be available to Landlord and any such
additional insured will be excess and noncontributory, and waiving all rights of
recovery and subrogation. In addition, Tenant shall carry “all risk” Builder’s
Risk insurance covering the Alterations, unless otherwise agreed upon in writing
by Landlord and Tenant. Tenant shall provide to Landlord prior written notice of
its intention to perform any Alteration, together with a certificate of
insurance from each contractor evidencing that the insurance required under this
Lease is in effect during all construction activities.

 

(c)                                  Tenant shall provide Landlord with a
release of liens from all contractors, subcontractors, and design professionals
associated with all Alterations. Tenant shall be solely responsible for the
installation and maintenance of its data, telecommunication, and security
systems and wiring at the Premises, which shall be done in compliance with all
applicable Laws, and Landlord’s rules and regulations. Tenant shall be
responsible for all elements of Alterations (including, without limitation,
compliance with Laws, and functionality of the design), and Landlord’s approval
of any Alteration and the plans therefor shall in no event relieve Tenant of the
responsibility for such design, or create responsibility or liability on
Landlord’s part for their completeness, design sufficiency, or compliance with
Laws. With respect to all improvements and Alterations made after the date
hereof, Tenant acknowledges that: (A) Tenant is not, under any circumstance,
acting as the agent of Landlord; (B) Landlord did not cause or request such
Alterations to be made; (C) Landlord has not ratified such work; and
(D) Landlord did not authorize such Alterations within the meaning of applicable
State statutes. Nothing in this Lease or in any consent to the making of
Alterations or improvements shall be deemed or construed in any way as
constituting a request by Landlord, express or implied, to any contractor,
subcontractor, or supplier for the performance of any labor or the furnishing of
any materials for the use or benefit of Landlord. Tenant shall not overload any
floor or part thereof in the Premises or the Building, including any public
corridors or elevators, by bringing in, placing, storing, installing or removing
any large or heavy articles, and Landlord may prohibit, or may direct and
control the location and size of, safes and all other heavy articles, and may
require, at Tenant’s sole cost and expense, supplementary supports of such
material and dimensions as Landlord may deem necessary to properly distribute
the weight.

 

10.                               ASSIGNMENT AND SUBLETTING.

 

(a)                                 Except as expressly permitted pursuant to
Section 10(c), neither Tenant nor Tenant’s legal representatives or
successors-in-interest by operation of law or otherwise, shall sell, assign,
transfer, hypothecate, mortgage, encumber, grant concessions or licenses,
sublet, or otherwise dispose of all or any interest in this Lease or the
Premises, or permit any person or entity other than Tenant to occupy any portion
of the Premises (each of the foregoing is a “Transfer” to a “Transferee”),
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned, or delayed. Any Transfer effected without
Landlord’s prior written consent (other than pursuant to Section 10(c)) shall
constitute an Event of Default and shall, at Landlord’s option, be void and/or
terminate this Lease. For purposes of this Lease, a Transfer shall include,
without limitation, any assignment by operation of law or any merger,
consolidation, or sale of all or substantially all of the assets transaction
involving Tenant, but shall not include any change in the ownership of any
Tenant common stock involving any stockholder of Tenant at any time while
Tenant’s financial statements are publicly available online at no cost to
Landlord. Consent by Landlord to any one Transfer shall be held to apply only to
the specific Transfer authorized, and shall not be construed as a waiver of the
duty of Tenant, or Tenant’s legal representatives or assigns, to obtain from
Landlord

 

9

--------------------------------------------------------------------------------



 

consent to any other or subsequent Transfers pursuant to the foregoing, or as
modifying or limiting the rights of Landlord under the foregoing covenant by
Tenant.

 

(b)                                 Without limiting the bases upon which
Landlord may reasonably withhold its consent to a proposed Transfer, excluding
in all cases any Transfer pursuant to Section 10(c), it shall not be
unreasonable for Landlord to withhold its consent if: (i) the proposed
Transferee shall have a net worth that is not acceptable to Landlord in
Landlord’s reasonable discretion, taking into account the remaining obligations
under this Lease and the fact that Tenant is not released; (ii) the proposed
Transferee, in Landlord’s reasonable opinion, is not reputable and of good
character; (iii) the portion of the Premises requested to be subleased renders
the balance of the Premises unleasable as a separate area; (iv) Tenant is
proposing a sublease at a rental or sub-rental rate that is less than the
then-current rental rates under this Lease for the portion of the Premises being
subleased; (v) Tenant is proposing to Transfer to an existing tenant of the
Building or another property owned by Landlord or Landlord’s affiliate(s), or to
another prospect with whom Landlord or Landlord’s affiliate(s) are then
negotiating in the market of which the Building is a part, and Landlord has
comparable space available to lease to such proposed Transferee; (vi) the
proposed assignee or sublessee would cause any of Landlord’s existing parking
facilities to be reasonably inadequate, or in violation of code requirements, or
require Landlord to increase the parking area or the number of parking spaces to
meet code requirements; or (vii) the nature of such Transferee’s proposed
business operation would or might reasonably violate the terms of this Lease or
of any other then-existing lease for the Building (including any exclusivity
provisions), or would, in Landlord’s reasonable judgment, otherwise be
incompatible with other tenancies in the Building.

 

(c)                                  Notwithstanding anything to the contrary in
this Lease, Tenant shall have the right without the prior
[                                                      ] (iv) the use of the
Premises shall not change, and the Permitted Transferee shall be reputable and
of good character befitting a class A office building; (v) such Transfer is not
principally for the purpose of transferring the leasehold estate created by this
Lease; and (vi) [                                                      ] An
“Affiliate” of Tenant means a person or entity that prior to any Transfer
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant; provided, for such
purposes beneficial ownership (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of 50% or more of such equity interests shall
constitute control.

 

(d)                                 If at any time during the Term Tenant
desires to complete a Transfer, Tenant shall give written notice to Landlord
together with the Transfer Information. If: (i) Tenant desires to assign this
Lease or to sublease the entire Premises other than pursuant to Section 10(c),
Landlord shall have the right to accelerate the Expiration Date so that the
Expiration Date shall be the date on which the proposed assignment or sublease
would be effective; or (ii) Tenant desires to sublease less than the entire
Premises other than to an Affiliate, Landlord shall have the right to accelerate
the Expiration Date with respect to (that is, recapture) the portion of the
Premises that Tenant proposes to sublease (and in each case, a pro rata portion
of Tenant’s parking rights shall also expire on such accelerated Expiration
Date). If Landlord elects to accelerate the Expiration Date pursuant to this
paragraph, Tenant shall have the right to rescind its request for Landlord’s
consent to the proposed assignment or sublease by giving written notice of such
rescission to Landlord within 10 days after Tenant’s receipt of Landlord’s
acceleration election notice. If Tenant does not so rescind its request:
(A) Tenant shall deliver the Premises or the applicable portion thereof to
Landlord in the same condition as Tenant is, by the terms of this Lease,
required to deliver the Premises to Landlord upon the Expiration Date; and
(B) Fixed Rent and Tenant’s Share shall be reduced on a per rentable square foot
basis for the area of the Premises that Tenant no longer leases. If Landlord
elects to accelerate the Expiration Date for less than the entire Premises, the
cost of erecting any demising walls, entrances, and entrance corridors, and any
other improvements required in connection therewith shall be performed by
Landlord, with the cost thereof being divided evenly between Landlord and
Tenant.

 

10

--------------------------------------------------------------------------------



 

(e)                                  The “Transfer Information” means the
following information: (i) a copy of the fully executed [
                                                                                                              
] and (iii) for any Transfer, other than pursuant to Section 10(c), such other
reasonably requested information by Landlord needed to confirm or determine
Tenant’s compliance with the terms and conditions of this Section.

 

(f)                                   Any sums or other economic consideration
received by Tenant, excluding in all cases any Transfer pursuant to
Section 10(c), as a result of any Transfer (except rental or other payments
received that are attributable to the amortization of the cost of leasehold
improvements made to the transferred portion of the Premises by Tenant for the
Transferee, and other reasonable expenses incident to the Transfer, including
standard leasing commissions) whether denominated rentals under the sublease or
otherwise, that exceed, in the aggregate, the total sums which Tenant is
obligated to pay Landlord under this Lease (prorated as applicable to reflect
obligations allocable to that portion of the Premises subject to such Transfer)
shall, at Landlord’s option, either be retained by Tenant in full or divided
evenly between Landlord and Tenant, with Landlord’s portion being payable to
Landlord as Additional Rent without affecting or reducing any other obligation
of Tenant hereunder.

 

(g)                                  Regardless of Landlord’s consent to a
proposed Transfer, no Transfer shall release Tenant from Tenant’s obligations or
alter Tenant’s primary liability to fully and timely pay all Rent when due from
time to time under this Lease and to fully and timely perform all of Tenant’s
other obligations under this Lease, and the originally named Tenant and all
assignees shall be jointly and severally liable for all Tenant obligations under
this Lease. The acceptance of rental by Landlord from any other person shall not
be deemed to be a waiver by Landlord of any provision hereof. If a Transferee
defaults in the performance of any of the terms of this Lease, Landlord may
proceed directly against the originally named Tenant without the necessity of
exhausting remedies against such Transferee. If there has been a Transfer and an
Event of Default occurs, Landlord may collect Rent from the Transferee and apply
the net amount collected to the Rent herein reserved; but no such collection
shall be deemed a waiver of the provisions of this Section, an acceptance of
such Transferee as tenant hereunder or a release of Tenant from further
performance of the covenants herein contained.

 

11.                               REPAIRS AND MAINTENANCE.

 

(a)                                 Except with respect to Landlord Repairs (as
defined below), Tenant, at Tenant’s expense, shall keep and maintain the
Premises in good order and condition including promptly making all repairs
necessary to keep and maintain such in good order and condition. When used in
this Lease, “repairs” shall include repairs and any reasonably necessary
replacements. Tenant shall have the option of replacing lights, ballasts, tubes,
ceiling tiles, outlets and similar equipment itself or advising Landlord of
Tenant’s desire to have Landlord make such repairs, in which case Tenant shall
pay to Landlord for such repairs at Landlord’s then-standard rate. To the extent
that Tenant requests that Landlord make any other repairs that are Tenant’s
obligation to make under this Lease, Landlord may elect to make such repairs on
Tenant’s behalf, at Tenant’s expense, and Tenant shall pay to Landlord such
expense along with the Administrative Fee. If Tenant has been in default under
this Lease, Landlord may elect to require that Tenant prepay the amount of such
repair. All Tenant repairs shall comply with Laws and utilize materials and
equipment that are at least equal in quality, number, and usefulness to those
originally used in constructing the Building and the Premises. In addition,
Tenant shall maintain, at Tenant’s expense, Tenant’s Supplemental HVAC, Premises
Hot Water Heaters, and/or Alterations in a clean and safe manner and in proper
operating condition throughout the Term. “Tenant’s Supplemental HVAC” means any
supplemental HVAC system serving the Premises (regardless of who installed it).
“Premises Hot Water Heater” means any hot water heater serving the Premises
(regardless of who installed it), including without limitation expansion tanks
and any associated piping. Tenant shall maintain Tenant’s Supplemental HVAC
under a service contract with a firm and upon such terms as may be reasonably
satisfactory to Landlord, including inspection and maintenance on at least a
semiannual basis, and provide Landlord with a copy thereof. Within 5 days after
Landlord’s request, Tenant shall provide Landlord with evidence that such
contract is in place. Further, Tenant shall ensure that all Premises Hot Water
Heaters have a working automatic water shut-off device with audible alarm and a
leak pan underneath with the drain line run to a suitable floor drain. All
repairs to the Building and/or the Project made necessary by reason of the
installation, maintenance, and operation of

 

11

--------------------------------------------------------------------------------



 

Tenant’s Supplemental HVAC, Premises Hot Water Heaters, and Alterations shall be
Tenant’s expense. In the event of an emergency, such as a burst waterline or act
of God, Landlord shall have the right to make repairs for which Tenant is
responsible hereunder (at Tenant’s cost) without giving Tenant prior notice, but
in such case, Landlord shall provide notice to Tenant as soon as practicable
thereafter, and Landlord shall take commercially reasonable steps to minimize
the costs incurred. Further, Landlord shall have the right to make repairs for
which Tenant is responsible hereunder (at Tenant’s cost) with prior notice to
Tenant if Landlord believes in its sole and absolute discretion that the repairs
are necessary to prevent harm or damage to the Building, and Landlord shall take
commercially reasonable steps to minimize the costs incurred.

 

(b)                                 Landlord, at Landlord’s expense (except to
the extent such expenses are includable in Project Expenses), shall make all
necessary repairs to the following to maintain them in good repair and
condition: (i) the footings and foundations and the structural elements of the
Building; (ii) the roof of the Building; (iii) the HVAC, plumbing, mechanical,
elevator, electric, fire protection and fire alert systems within the Building
for service to the Premises (the “Building Systems”), but specifically excluding
Tenant’s Supplemental HVAC, Premises Hot Water Heaters, and Alterations;
(iv) the Building exterior; and (v) the Common Areas (collectively, “Landlord
Repairs”). Any provision of this Lease to the contrary notwithstanding, any
repairs to the Project or any portion thereof made necessary by the negligent or
willful act or omission of, or default under this Lease by, Tenant or any Tenant
Agent shall be made at Tenant’s expense, subject to the waivers set forth in
Section 12(g).

 

(c)                                  The parties agree it is in their mutual
best interest that the Building and Premises be operated and maintained in a
manner that is environmentally responsible, fiscally prudent, and provides a
safe and productive work environment. Accordingly, Tenant shall use commercially
reasonable efforts to conduct its operations in the Building and within the
Premises to: (1) minimize to the extent reasonably feasible: (i) direct and
indirect energy consumption and greenhouse gas emissions; (ii) water
consumption; (iii) the amount of material entering the waste stream; and
(iv) negative impacts upon the indoor air quality of the Building; and
(2) permit the Building to maintain its LEED rating and an Energy Star label, to
the extent applicable. Landlord shall use commercially reasonable efforts to
operate and maintain the Common Areas of the Building to: (1) minimize to the
extent reasonably feasible: (i) direct and indirect energy consumption and
greenhouse gas emissions; (ii) water consumption; (iii) the amount of material
entering the waste stream; and (iv) negative impacts upon the indoor air quality
of the Building; and (2) permit the Building to maintain its LEED rating and an
Energy Star label, to the extent applicable, the costs of which shall be
included in Project Expenses (except to the extent otherwise not permitted).

 

12.                               INSURANCE; SUBROGATION RIGHTS.

 

(a)                                 Tenant shall not do, or permit anything to
be done, or keep or permit anything to be kept in the Premises, that would
subject Landlord to any liability or responsibility for personal injury or death
or property damage, increase any insurance rate in respect of the Project over
the rate that would otherwise then be in effect, result in insurance companies
of good standing refusing to insure the Project in amounts reasonably
satisfactory to Landlord, or result in the cancellation of, or the assertion of
any defense by the insurer in whole or in part to claims under, any policy of
insurance in respect of the Project. If, by reason of any failure of Tenant to
comply with this Lease, the premiums on Landlord’s insurance on the Project are
higher than they otherwise would be, Tenant shall reimburse Landlord, on demand,
for that part of such premiums attributable to such failure on the part of
Tenant.

 

(b)                                         Tenant, at Tenant’s expense, shall
obtain and keep in full force and effect at all times as of the Commencement
Date (or Tenant’s earlier accessing of the Premises), all of the following
insurance policies:

 

(i)                                     commercial general liability insurance
written on an ISO CG 00 01 occurrence policy form or its equivalent, including a
Separation of Insureds clause, coverage for contractual liability covering
Tenant’s contractual obligations under this Lease as an insured contract,
personal injury liability, host liquor liability, premises-operations and
hazards thereto, as well as liability arising out of this Lease in respect of
the Premises and the conduct or operation of business therein. The minimum
limits of coverage shall be no less than $1,000,000 per occurrence and
$2,000,000 general aggregate (applying per location) for bodily injury
(including death and mental anguish) and property damage, $1,000,000 personal
and advertising injury, and $2,000,000 products-completed operations (for which
coverage shall be maintained continuously for a minimum period equal to the
applicable statute of limitations or statute of repose, whichever is greater) or
in such other amounts as Landlord may from time to time require.

 

12

--------------------------------------------------------------------------------



 

(ii)                                  workers’ compensation in statutory limits
together with employer’s liability insurance in amounts of no less than
[                                                                                                   ]
each employee.

 

(iii)                               umbrella/excess liability insurance on a
follow form basis in amounts of no less than $9,000,000 per occurrence and
$9,000,000 annual aggregate (applying per location) in excess of commercial
general liability, employer’s liability, and automobile liability insurance
policies, concurrent to, and no more restrictive than such underlying insurance
policies. Such policy shall be endorsed to provide that this insurance is
primary to, and noncontributory with, any other insurance in which Landlord and
any Additional Insured is an insured, whether such other insurance is primary,
excess, self-insurance, or insurance on any other basis, which must cause the
umbrella/excess coverage to be vertically exhausted, whereby such coverage is
not subject to any “Other Insurance” provision under Tenant’s umbrella/excess
liability policy. The limits of liability may be satisfied by a combination of
primary and excess liability insurance.

 

(iv)                              property insurance written on an ISO CP 10
30-Cause of Loss-Special Form, commonly referred to as the “all risk” policy
form, or its equivalent, including, but not limited to, coverage against
sprinkler leakage and other damage due to water, fire, windstorm, cyclone,
tornado, hail, earthquake, explosion, riot, civil commotion, aircraft, vehicle,
smoke damage, vandalism, and malicious mischief insuring all present and future
Tenant’s Property leased by or in the care, custody, and control of Tenant and
located in the Premises in an amount of no less than the full replacement cost
thereof, with an agreed amount endorsement (waiving applicable co-insurance
clause). “Tenant’s Property” means Tenant’s trade fixtures, equipment, personal
property, signage, and Specialty Alterations (as defined in Section 18(b)).
Tenant shall not self-insure. Tenant shall neither have, nor make, any claim
against Landlord for any loss or damage to Tenant’s Property, regardless of the
cause of the loss or damage, including, without limitation, fire, explosion,
falling plaster, steam, gas, air contaminants or emissions, electricity,
electrical or electronic emanations or disturbance, water, rain, snow, or leaks
from any part the Building or from the pipes, appliances, equipment, or plumbing
works or from the roof or from any other place, nor shall Landlord be liable for
any loss of or damage to property of Tenant or of others entrusted to employees
of Landlord.

 

(v)                                 business interruption insurance covering any
loss due to the occurrence of any of the hazards required to be insured against
by Tenant pursuant to this Lease, in an amount sufficient to cover Tenant’s
monetary obligations under this Lease for a period of at least 12 months.

 

(vi)                              boiler and machinery, if there is a boiler,
supplemental air conditioning unit, or pressure object or similar equipment in
the Premises. When applicable, this insurance coverage requirement may be
satisfied through the all-risk coverage required in Section 12(b)(v).

 

(c)                                  All insurance policies required of Tenant
under this Lease, including ongoing and products-completed operations coverage
but exclusive of workers’ compensation, shall name Landlord, Landlord’s property
manager, Brandywine Realty Trust, and any other applicable party whose name and
address have been furnished to Tenant, each as an additional insured
(collectively, “Additional Insureds”). All such coverages shall be primary and
any other insurance that may be available to Landlord and any Additional Insured
will be excess and noncontributory. Each Additional Insured shall be afforded
coverage as broad as if this Lease had expressly covered the claim against the
Additional Insured, and for the greater of the minimum amount called for by this
Lease or Tenant’s actual policy limit.

 

(d)                                 Prior to the Commencement Date (or Tenant’s
earlier accessing of the Premises), Tenant shall provide Landlord and/or
Landlord’s designated agent with certificates that evidence that all insurance
coverages required under this Lease are in place for the policy periods. Tenant
shall also furnish to Landlord and/or Landlord’s designated agent throughout the
Term replacement certificates at least 30 days prior to the expiration dates of
the then-current policy or policies or, upon request by Landlord and/or
Landlord’s designated agent from time to time, sufficient information to
evidence that the insurance required under this Section is in full force and
effect. In addition, all such policies shall contain a provision whereby the
same cannot be canceled or materially altered without at least 30 days’ prior
written notice of such cancellation or material alteration provided to Landlord,
which shall be afforded by policy endorsement extending such notice to Landlord.
Tenant shall include a waiver of the insurer’s right of subrogation against
Landlord and Additional Insureds during the Term in each of Tenant’s liability
and workers’ compensation

 

13

--------------------------------------------------------------------------------



 

policies. If Tenant fails to provide Landlord and/or Landlord’s designated agent
with a requested insurance certificate as required under this Lease within 30
days after receipt of Landlord’s written request therefor, Tenant shall pay to
Landlord a fee equal to $25.00 for each day that elapses after such 30-day
period until Landlord and/or Landlord’s designated agent receives the requested
certificate. In no event will any acceptance of certificates of insurance by
Landlord, or failure of Tenant to provide certificates of insurance as required
hereunder, be construed as a waiver or limitation of Tenant’s obligations to
maintain insurance coverage pursuant to this Section 12. All insurance required
under this Lease shall be issued by an insurance company that has been in
business for at least 5 years, is authorized to do business in the State, and is
rated “A-/X” or greater by A.M. Best’s Insurance Reports or any successor
publication of comparable standing. The limits of any such required insurance
shall not in any way limit Tenant’s liability under this Lease or otherwise. If
Tenant fails to maintain such insurance, Landlord may, but shall not be required
to, procure and maintain the same, at Tenant’s expense, which expense shall be
reimbursed by Tenant as Additional Rent within 10 days after written demand. The
deductible or self-insured retention amount required under any insurance policy
maintained by Tenant shall be the sole responsibility of Tenant and not exceed
$25,000, unless otherwise approved by Landlord in writing.

 

(e)                                  When Alterations are in process, Tenant
shall carry, or cause, any contractor, subcontractor, and design professional to
carry the insurance specified in Section 9. In addition, Tenant shall require
its movers and other vendors to procure insurance in like forms and amounts as
required herein and deliver to Landlord and/or Landlord’s designated agent a
certificate of insurance naming each Additional Insured as an additional
insured, which policies shall be primary and any other insurance that may be
available to Landlord and any Additional Insured will be excess and
noncontributory.

 

(f)                                   Landlord shall obtain and maintain, or
cause to be obtained or maintained, the following insurance during the Term:
(i) replacement cost insurance including “all risk” property insurance on the
Building, including without limitation leasehold improvements (exclusive of
Tenant’s Property); (ii) commercial general liability insurance (including
bodily injury and property damage) covering Landlord’s operations at the Project
in amounts reasonably required by Landlord or any Mortgagee (as defined in
Section 16); and (iii) such other insurance as reasonably required by Landlord
or any Mortgagee.

 

(g)                                  Landlord and Tenant shall each include in
each of its insurance policies (insuring the Building in case of Landlord, and
insuring Tenant’s Property in the case of Tenant, against loss, damage, or
destruction by fire or other casualty) a waiver of the insurer’s right of
subrogation against the other party during the Term, and consent to a waiver of
right of recovery pursuant to the terms of this paragraph. Both Landlord and
Tenant agree to promptly give each insurance company which has issued to it
policies of insurance written notice of the terms of such mutual waivers and to
cause such insurance policies to be properly endorsed, if necessary, to prevent
the invalidation thereof by reason of such waivers. Notwithstanding anything to
the contrary in this Lease: (I) each party hereby waives, releases, and agrees
not to make any claim against or seek to recover from, the other party with
respect to any claim (including a claim for negligence) that such party might
otherwise have against the other party for loss, damage, or destruction with
respect to its property occurring during the Term to the extent to which such
party is, or is required to be, insured under a policy or policies containing a
waiver of subrogation or permission to release liability; and (II) all waivers
of subrogation and rights of recovery required hereunder shall also apply to
each of the waiving party’s insurance policies’ deductible(s)/self-insured
retention(s). Nothing contained in this Section 12(g) shall be deemed to relieve
either party of any duty imposed elsewhere in this Lease to repair, restore, or
rebuild, or nullify any abatement of rents provided for elsewhere in this Lease.

 

13.                               INDEMNIFICATION.

 

(a)                                 Except to the extent the release of
liability and waiver of subrogation provided in Section 12 above applies, Tenant
shall defend, indemnify, and hold harmless Landlord, Landlord’s property
manager, Brandywine Realty Trust, and each of Landlord’s directors, officers,
members, partners, trustees, employees, and agents (collectively, “Landlord
Indemnitees”) from and against any and all third-party claims, actions, damages,
liabilities, and expenses (including all reasonable costs and expenses
(including reasonable attorneys’ fees)) to the extent arising out of or from or
related to: (i) any breach or default of any of Tenant’s obligations under this
Lease; (ii) any negligence or willful act or omission of Tenant, any Tenant
Indemnitees (as defined below), or any Tenant Agent, in each case in connection
with this Lease or the use or occupancy or manner of use or occupancy of the
Premises; and (iii) except to the extent arising from Landlord’s negligence or
breach of this Lease, any acts or

 

14

--------------------------------------------------------------------------------



 

omissions occurring at, or the condition, use, or operation of, the Premises. If
Tenant fails to promptly defend a Landlord Indemnitee following written demand
by the Landlord Indemnitee, the Landlord Indemnitee shall defend the same at
Tenant’s expense, by retaining or employing counsel reasonably satisfactory to
such Landlord Indemnitee.

 

(b)                                         Except to the extent the release of
liability and waiver of subrogation provided in Section 12 above applies,
Landlord shall defend, indemnify, and hold harmless Tenant and each of Tenant’s
directors, officers, partners, trustees, employees, and agents (collectively,
“Tenant Indemnitees”) from and against any and all third-party claims, actions,
damages, liabilities, and expenses (including all reasonable costs and expenses
(including reasonable attorneys’ fees)) to the extent arising out of or from or
related to: (i) any breach or default of any of Landlord’s obligations under
this Lease; and (ii) any negligence of Landlord or any Landlord Indemnitees or
breach of this Lease by Landlord. If Landlord fails to promptly defend a Tenant
Indemnitee following written demand by the Tenant Indemnitee, the Tenant
Indemnitee shall defend the same at Landlord’s expense, by retaining or
employing counsel reasonably satisfactory to such Tenant Indemnitee.

 

(c)                                          Landlord’s and Tenant’s obligations
under this Section shall not be limited by the amount or types of insurance
maintained or required to be maintained under this Lease. The provisions of this
Section shall survive the Expiration Date.

 

14.                               CASUALTY DAMAGE. If there occurs any casualty
to the Project and: (i) insurance proceeds are unavailable to Landlord or are
insufficient to restore the Project to substantially its pre-casualty condition;
or (ii) more than 30% of the total area of the Building is damaged, Landlord
shall have the right to terminate this Lease and all the unaccrued obligations
of the parties hereto, by sending written notice of such termination to Tenant
within 60 days after such casualty. Such notice shall specify a termination date
not fewer than 30 nor more than 90 days after such notice is given to Tenant. If
there occurs any casualty to the Premises and: (i) in Landlord’s reasonable
judgment, the repair and restoration work would require more than 210
consecutive days to complete after the casualty (assuming normal work crews not
engaged in overtime); or (ii) the casualty occurs during the last 12 months of
the Term, Landlord and Tenant shall each have the right to terminate this Lease
and all the unaccrued obligations of the parties hereto, by sending written
notice of such termination to the other party within 60 days after the date of
such casualty. Such notice shall specify a termination date not fewer than 30
nor more than 90 days after such notice is given to the other party, but in no
event shall the termination date be after the last day of the Term.
Notwithstanding the foregoing, if the casualty was caused by the act or omission
of Tenant or any Tenant Agent, Tenant shall have no right to terminate this
Lease due to the casualty. If there occurs any casualty to the Premises and
neither party terminates this Lease, then Landlord shall use commercially
reasonable efforts to cause the damage to be repaired (exclusive of Tenant’s
Property) to a condition as nearly as practicable to that existing prior to the
damage, with commercially reasonable speed and diligence, subject to delays that
may arise by reason of adjustment of the loss under insurance policies, Laws,
and Force Majeure Events, provided if such damage was caused by the act or
omission of Tenant or any Tenant Agent, then Tenant shall pay Landlord the
amount by which Landlord’s cost to repair exceeds the insurance proceeds, if
any, actually received by Landlord on account of such damage (or, if Landlord
fails to maintain the insurance required by Section 12, that Landlord would have
received to the extent Landlord maintained such insurance required by
Section 12). Landlord shall not be liable for any inconvenience or annoyance to
Tenant or Tenant Indemnitees, injury to Tenant’s business, or pain and
suffering, resulting in any way from such damage or the repair thereof.
Notwithstanding the foregoing, Tenant’s obligation to pay Fixed Rent and
Additional Rent shall be equitably adjusted or abated during the period (if any)
during which Tenant is not reasonably able to use the Premises or an applicable
portion thereof as a result of such casualty. Tenant shall have no right to
terminate this Lease as a result of any damage or destruction of the Premises,
except as expressly provided in this Section. The provisions of this Lease,
including this Section, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, and any Law with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises.

 

15.                               CONDEMNATION. If a taking renders the Building
reasonably unsuitable for the Permitted Use, this Lease shall, at either party’s
option exercised by written notice to the other within 30 days after such
taking, terminate as of the date title to condemned real estate vests in the
condemner, the Rent herein reserved shall be apportioned and paid in full by
Tenant to Landlord to such date, all Rent prepaid for period beyond that date
shall forthwith be repaid by Landlord to Tenant, and neither party shall
thereafter have any liability for any unaccrued

 

15

--------------------------------------------------------------------------------



 

obligations hereunder; provided, however, a condition to the exercise by Tenant
of such right to terminate shall be that the portion of the Premises taken shall
be of such extent and nature as to materially handicap, impede, or impair
Tenant’s use of the balance of the Premises for its business operations. If this
Lease is not terminated after a condemnation, then notwithstanding anything to
the contrary in this Lease, Fixed Rent shall be equitably reduced in proportion
to the area of the Premises that has been taken for the balance of the Term.
Tenant shall have the right to make a claim against the condemner for moving
expenses and business dislocation damages to the extent that such claim does not
reduce the sums otherwise payable by the condemner to Landlord.

 

16.                               SUBORDINATION: ESTOPPEL CERTIFICATE.

 

(a)                                 This Lease shall be subordinate at all times
to the lien of any mortgages and deeds of trust now or hereafter placed upon the
Premises, Building, and/or Project and land of which they are a part (a
“Mortgage”) without the necessity of any further instrument or act on the part
of Tenant to effectuate such subordination. Tenant further agrees to execute and
deliver within 10 days after demand such further instrument evidencing such
subordination and attornment as shall be reasonably required by any Mortgagee.
If Landlord shall be or is alleged to be in default of any of its obligations
owing to Tenant under this Lease, Tenant shall give to the holder (the
“Mortgagee”) of any mortgage or deed of trust now or hereafter placed upon the
Premises, Building, and/or Project whose name and address has been furnished to
Tenant, notice by overnight mail of any such default that Tenant shall have
served upon Landlord. If Landlord shall fail to cure such default, the Mortgagee
shall have 45 additional days within which to cure such default or such longer
period as may be reasonably necessary to complete the cure provided Mortgagee is
proceeding diligently to cure such default. Notwithstanding the foregoing, any
Mortgagee may at any time subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery, and in that event the Mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the Mortgage.

 

(b)                                 Tenant shall attorn to any foreclosing
mortgagee, purchaser at a foreclosure sale or by power of sale, or purchaser by
deed in lieu of foreclosure. If the holder of a superior mortgage shall succeed
to the rights of Landlord, then at the request of such party so succeeding to
Landlord’s rights (herein sometimes called successor landlord) and upon such
successor landlord’s written agreement to accept Tenant’s attornment, Tenant
shall attorn to and recognize such successor landlord as Tenant’s landlord under
this Lease and shall promptly, without payment to Tenant of any consideration
therefor, execute and deliver any instrument that such successor landlord may
request to evidence such attornment. Tenant hereby irrevocably appoints Landlord
or the successor landlord the attorney in fact of Tenant to execute and deliver
such instrument on behalf of Tenant, should Tenant refuse or fail to do so
promptly after request. Upon such attornment, this Lease shall continue in full
force and effect as, or as if it were, a direct lease between the successor
landlord and Tenant upon all of the terms, conditions, and covenants as are set
forth in this Lease and shall be applicable after such attornment, except that
the successor landlord shall not be bound by any modification of this Lease not
approved by the successor landlord, or by any previous prepayment of more than
one month’s rent, unless such modification or prepayment shall have been
expressly approved in writing by the holder of the superior mortgage through or
by reason of which the successor landlord shall have succeeded to the rights of
Landlord. With respect to any assignment by Landlord of Landlord’s interest in
this Lease, or the rents payable hereunder, conditional in nature or otherwise,
which assignment is made to any Mortgagee, Tenant agrees that the execution
thereof by Landlord, and the acceptance thereof by the Mortgagee, shall never be
deemed an assumption by such Mortgagee of any of the obligations of Landlord
hereunder, unless such Mortgagee shall, by written notice sent to Tenant,
specifically elect, or unless such Mortgagee shall foreclose the Mortgage and
take possession of the Premises. Tenant, upon receipt of written notice from a
Mortgagee that such Mortgagee is entitled to collect Rent hereunder may in good
faith remit such Rent to Mortgagee without incurring liability to Landlord for
the nonpayment of such Rent. The provisions for attornment set forth in this
Section 16(b) shall be self-operative and shall not require the execution of any
further instrument. However, if Landlord reasonably requests a further
instrument confirming such attornment, Tenant shall execute and deliver such
instrument within 10 days after receipt of such request.

 

(c)                                  Tenant must at any time and from time to
time, within 10 days after receipt of Landlord’s written request, execute and
deliver to Landlord an estoppel certificate certifying all reasonably requested
information pertaining to this Lease.

 

16

--------------------------------------------------------------------------------



 

17.                               DEFAULT AND REMEDIES.

 

(a)                                 An “Event of Default” shall be deemed to
exist and Tenant shall be in default hereunder if: (i) Tenant fails to pay any
Rent when due and such failure continues for more than [ ] business days after
Landlord has given Tenant written notice of such failure (such notice being in
lieu of, and not in addition to, any applicable statutory notice); provided,
however, in no event shall Landlord have any obligation to give Tenant more than
[                                    ] after which there shall be an Event of
Default if Tenant fails to pay any Rent when due, regardless of Tenant’s receipt
of notice of such nonpayment, and, provided further, there shall be an automatic
Event of Default if Tenant fails to pay any Rent when due and the automatic stay
of bankruptcy precludes issuance of a default notice; (ii) Tenant fails to bond
over a mechanic’s or materialmen’s lien within [  ] days after Landlord’s
written notice; (iii) there is any assignment or subletting (excluding any
Transfer to a Permitted Transferee or any other permitted subletting or
assignment hereunder) in violation of the terms of this Lease; (iv) the
occurrence of any default beyond any applicable notice and/or cure period under
any guaranty executed in connection with this Lease; (v) Tenant fails to deliver
any Landlord-requested estoppel certificate or subordination agreement within
twenty business days after receipt of notice that such document was not received
within the time period required under this Lease; (vi) Tenant ceases to use the
Premises for the Permitted Use; (vii) there is a filing of a voluntary petition
for relief by Tenant or any guarantor, or the filing of a petition against
Tenant or any guarantor in a proceeding under the federal bankruptcy or other
insolvency laws that is not withdrawn or dismissed within 45 days thereafter, or
Tenant’s rejection of this Lease after such a filing, or, under the provisions
of any law providing for reorganization or winding up of corporations, the
assumption by any court of competent jurisdiction of jurisdiction, custody, or
control of Tenant or any substantial part of its property, or of any guarantor,
where such jurisdiction, custody, or control remains in force, unrelinquished,
unstayed, or unterminated for a period of 45 days, or the death or ceasing of
existence of Tenant or any guarantor, or the commencement of steps or
proceedings toward the dissolution, winding up, or other termination of the
existence of Tenant or any guarantor, or toward the liquidation of either of
their respective assets, or the evidence of the inability of Tenant or any
guarantor to pay its debts as they come due, including without limitation an
admission in writing of its inability to pay its debts when due, or any judgment
docketed against any guarantor which is not paid, bonded, or otherwise
discharged within 45 days; or (viii) Tenant fails to observe or perform any of
Tenant’s other agreements or obligations under this Lease and such failure
continues for more than 30 days after Landlord gives Tenant written notice of
such failure plus the expiration of such additional time period as is reasonably
necessary to cure such failure (not to exceed 60 days), provided Tenant promptly
commences and thereafter proceeds with all due diligence and in good faith to
cure such failure.

 

(b)                                 Upon the occurrence of an Event of Default,
Landlord, in addition to the other rights or remedies it may have under this
Lease, at law, or in equity, and without prejudice to any of the same, shall
have the option, without any notice to Tenant and with or without judicial
process, to pursue any one or more of the following remedies:

 

(i)                                     Landlord shall have the right to
terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and Tenant shall pay Landlord upon demand for all
reasonable documented losses and damages that Landlord suffers or incurs by
reason of such termination, including damages in an amount equal to the total
of: (A) the costs of repossessing the Premises and all other expenses incurred
by Landlord in connection with Tenant’s default, plus the Administrative Fee;
(B) the unpaid Rent earned as of the date of termination; (C) all Rent not
actually collected for the period that would otherwise have constituted the
remainder of the Term, discounted to present value at a rate of [  ] per annum;
and (D) all other sums of money and damages owing by Tenant to Landlord
hereunder. The “Administrative Fee” means [  ] of the costs incurred by Landlord
in curing Tenant’s default or performing Tenant’s obligations hereunder. Upon
the occurrence of an Event of Default, Landlord shall use commercially
reasonable efforts to mitigate its damages. However, Landlord shall not be
required to give any special preference or priority to reletting the Premises
over other vacant space in the Building, Landlord shall be deemed to have used
commercially reasonable efforts if it uses the same efforts in marketing the
Premises as used in marketing other vacant space at the Building, and in no
event shall Landlord be responsible or liable for any failure to relet the
Premises or any part thereof. Landlord’s rejection of a prospective replacement
tenant based on an offer of rentals materially below fair-market rates for new
leases of comparable space at the Building at the time in question, or
materially below the rates provided in this Lease or containing terms materially
less favorable than those contained herein, shall not give rise to a claim by
Tenant that Landlord failed to mitigate its damages.

 

(ii)                                  Landlord shall have the right to terminate
Tenant’s right of possession (but not

 

17

--------------------------------------------------------------------------------



 

this Lease) and may repossess the Premises by forcible detainer or forcible
entry and detainer suit or otherwise, without demand or notice of any kind to
Tenant and without terminating this Lease. If Tenant receives written notice of
a termination of its right to possession, such notice will serve as both a
notice to vacate, notice to pay or quit, and a demand for possession of, the
Premises, and Landlord may immediately thereafter initiate a forcible detainer
action without any further demand or notice of any kind to Tenant.

 

(iii)                               Landlord shall have the right to enter and
take possession of all or any portion of the Premises without electing to
terminate this Lease, in which case Landlord shall have the right to relet all,
or any portion of the Premises on such terms and subject to the obligation to
mitigate damages consistent with clause (i) above; provided, in circumstances
where the Premises are relet in whole or in part, Tenant’s lease obligations for
Rent or damages hereunder (except as specified in this clause (iii)) shall
terminate in whole or be reduced on a pro rata basis, as applicable. Landlord
will not be required to incur any expenses to relet all or any portion of the
Premises, although Landlord may at its option incur customary leasing
commissions or other costs for the account of Tenant as Landlord shall deem
necessary or appropriate to relet. The failure of Landlord to relet all of the
Premises shall not reduce Tenant’s liability for Rent or damages for the portion
Landlord is unable to relet, provided Landlord acts in good faith to mitigate
such damages as set forth in clause (i) above.

 

(iv)                              Landlord shall have the right to enter the
Premises without terminating this Lease and without being liable for prosecution
or any claim for damages therefor and maintain the Premises and repair or
replace any damage thereto or do anything for which Tenant is responsible
hereunder. Tenant shall reimburse Landlord immediately upon demand for any
out-of-pocket costs which Landlord incurs in thus effecting Tenant’s compliance
under this Lease, and Landlord shall not be liable to Tenant for any damages
with respect thereto.

 

(v)                                 Landlord shall have the right to continue
this Lease in full force and effect, whether or not Tenant shall have abandoned
the Premises. If Landlord elects to continue this Lease in full force and effect
pursuant to this Section, then Landlord shall be entitled to enforce all of its
rights and remedies under this Lease, including the right to recover Rent as it
becomes due. Landlord’s election not to terminate this Lease pursuant to this
Section 17, at law or in equity, shall not preclude Landlord from showing the
Premises to potential tenants, subsequently electing to terminate this Lease, or
pursuing any of its other remedies.

 

(c)                                  Upon the occurrence of an Event of Default,
Tenant shall be liable to Landlord for, and Landlord shall be entitled to
recover: (i) all Rent accrued and unpaid through the date the Lease is
terminated hereunder; (ii) all costs and expenses incurred by Landlord in
recovering possession of the Premises, including legal fees, and removal and
storage of Tenant’s property; (iii) the costs and expenses of restoring the
Premises to the condition in which the same were to have been surrendered by
Tenant as of the Expiration Date; (iv) the costs of reletting commissions;
(v) all legal fees and court costs incurred by Landlord in connection with the
Event of Default; and (vi) the unamortized portion (as reasonably determined by
Landlord) of brokerage commissions and consulting fees incurred by Landlord,
excluding tenant concessions and free rent given by Landlord, in connection with
this Lease.

 

(d)                                 Any amount payable by Tenant under this
Lease that is not paid when due shall bear interest at the rate of 1% per month
until paid by Tenant to Landlord. If Tenant fails to pay Rent when due on 3 or
more occasions during the Term, Landlord shall have the right to require Tenant
to pay all future Rent by ACH debit of funds, in which case Tenant shall
complete Landlord’s then-current forms authorizing Landlord to automatically
debit Tenant’s bank account.

 

(e)                                  Neither any delay or forbearance by
Landlord in exercising any right or remedy hereunder nor Landlord’s undertaking
or performing any act that Landlord is not expressly required to undertake under
this Lease shall be construed to be a waiver of Landlord’s rights or to
represent any agreement by Landlord to thereafter undertake or perform such act.
Landlord’s waiver of any breach by Tenant of any covenant or condition herein
contained (which waiver shall be effective only if so expressed in writing by
Landlord) or Landlord’s failure to exercise any right or remedy in respect of
any such breach shall not constitute a waiver or relinquishment for the future
of Landlord’s right to have any such covenant or condition duly performed or
observed by Tenant, or of Landlord’s rights arising because of any subsequent
breach of any such covenant or condition, nor bar any right or remedy of
Landlord in respect of such breach or any subsequent breach.

 

18

--------------------------------------------------------------------------------



 

(f)                                   If Tenant defaults in the performance of
any covenant, agreement, term, provision, or condition contained in this Lease,
Landlord, in addition to any other rights and remedies it has under this Lease
and without thereby waiving such default, may perform the same for the account
of and at the expense of Tenant (but shall not be obligated to do so), without
notice in a case of emergency and in any other case if such default continues
after ten business days from the date that Landlord gives written notice to
Tenant of its intention to do so. Landlord may invoice Tenant for all
out-of-pocket amounts paid by Landlord and all losses, costs, and expenses
incurred by Landlord in connection with any such performance by Landlord
pursuant to this paragraph, including, without limitation, all amounts paid and
costs and expenses incurred by Landlord for any property, material, labor, or
services provided, furnished, or rendered, or caused to be provided, furnished,
or rendered, by Landlord to Tenant (together with interest at the rate of 6% per
annum from the date Landlord pays the amount or incurs the loss, cost, or
expense until the date of full repayment by Tenant) monthly or immediately, at
Landlord’s option, and shall be due and payable by Tenant to Landlord as
Additional Rent within 5 days after Tenant receives the invoice. Any reservation
of a right by Landlord to enter upon the Premises and to make or perform any
repairs, alterations, or other work in, to, or about the Premises, which, in the
first instance, is Tenant’s obligation pursuant to this Lease, shall not be
deemed to impose any obligation on Landlord to do so, render Landlord liable to
Tenant or any third party for the failure to do so, or relieve Tenant from any
obligation to indemnify Landlord as otherwise provided elsewhere in this Lease.

 

(g)                                  The rights granted to Landlord in this
Section shall be cumulative of every other right or remedy provided in this
Lease or which Landlord may otherwise have at law or in equity or by statute,
and the exercise of one or more rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of other rights or remedies or constitute
a forfeiture or waiver of Rent or damages accruing to Landlord by reason of any
Event of Default under this Lease. Landlord shall have all rights and remedies
now or hereafter existing at law or in equity with respect to the enforcement of
Tenant’s obligations hereunder and the recovery of the Premises. No right or
remedy herein conferred upon or reserved to Landlord shall be exclusive of any
other right or remedy, but shall be cumulative and in addition to all other
rights and remedies given hereunder or now or hereafter existing at law or in
equity. Landlord shall be entitled to injunctive relief in case of the
violation, or attempted or threatened violation, of any covenant, agreement,
condition or provision of this Lease, or to a decree compelling performance of
any covenant, agreement, condition or provision of this Lease.

 

(h)                                 No payment by Tenant or receipt by Landlord
of a lesser amount than any payment of Fixed Rent or Additional Rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or Additional Rent due and payable hereunder, nor shall
any endorsement or statement or any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other right or remedy provided for in this
Lease, at law or in equity, and acceptance of such partial payment shall be
deemed subject to Landlord’s reservation of all rights.

 

(i)                                     Nothing herein shall be deemed to
prevent the abandonment of property as set forth in Section 18(b). Upon the
occurrence of an Event of Default by Tenant, Landlord may, in addition to any
other remedies provided herein, peaceably enter upon the Premises and take
possession of any and all goods, wares, equipment, fixtures, furniture,
improvements, and other personal property (excluding files) of Tenant situated
on the Premises, without liability for trespass or conversion, and sell the same
at public or private sale, with or without having such property at the sale,
after giving Tenant reasonable notice of time and place of any public sale or of
the time after which any private sale is to be made, at which sale Landlord or
its assigns may purchase unless otherwise prohibited by law. Unless otherwise
provided by law, and without intending to exclude any other manner of giving
Tenant reasonable notice, the requirement of reasonable notice shall be met if
such notice is given in the manner prescribed in this Section 17(b)(i) and
Section 21, and in the event the public or private sale is pursued, notice of
sale shall be given at least 5 days before the time of sale. The proceeds from
any such disposition, less all expenses connected with the taking of possession,
holding, and selling of the property (including reasonable attorneys’ fees and
other expenses), shall be applied as a credit against the indebtedness secured
by the security interest granted in this paragraph. Any surplus shall be paid to
Tenant or as otherwise required by law, and Tenant shall pay any deficiencies
forthwith. Upon request by Landlord, Tenant agrees to execute and deliver to
Landlord a financing statement in form sufficient to perfect the security
interest of Landlord in the aforementioned property and proceeds thereof under
the provisions of the Uniform Commercial Code in force in the State.

 

19

--------------------------------------------------------------------------------



 

(j)                                    Tenant further waives the right to any
notices to quit as may be specified in the Landlord and Tenant Act of
Pennsylvania, Act of April 6, 1951, as amended, or any similar or successor
provision of law, and agrees that 5 days’ notice shall be sufficient in any case
where a longer period may be statutorily specified.

 

(k)                                 In addition to, and not in lieu of any of
the foregoing rights granted to Landlord:

 

(1)                                
[                                                                                  
                                                     ] OF THE PREMISES ALL OR
ANY PART OF THE RENT SPECIFIED IN THIS LEASE AND THEN UNPAID TAKING INTO ACCOUNT
LANDLORD’S OBLIGATION TO MITIGATE DAMAGES TO THE EXTENT REQUIRED UNDER THIS
LEASE AND FOR COSTS TOGETHER WITH REASONABLE ATTORNEY’S FEES. SUCH AUTHORITY
SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF,
[                                                    ] AS AFORESAID FROM TIME TO
TIME AS OFTEN AS ANY OF SAID RENT OR SUCH OTHER SUMS, CHARGES, PAYMENTS, COSTS
AND EXPENSES SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS MAY BE EXERCISED
AS WELL AFTER THE EXPIRATION OF THE TERM OR DURING ANY EXTENSION OR RENEWAL OF
THIS LEASE.

 

(2)                                 WHEN THIS LEASE OR TENANT’S RIGHT OF
POSSESSION SHALL BE TERMINATED BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER
REASON, EITHER DURING THE TERM OF THIS LEASE OR ANY RENEWAL OR EXTENSION
THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM HEREBY CREATED OR ANY EXTENSION
THEREOF SHALL HAVE EXPIRED
[                                                                
                                                               ] CLAIMING UNDER
TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION
MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF PROCEEDINGS, WHATSOEVER, AND
PROVIDED IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME
SHALL BE DETERMINED AND THE POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN
OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT
DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF THIS LEASE AS HEREINBEFORE SET
FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS HEREINBEFORE SET FORTH TO
RECOVER POSSESSION OF THE SAID PREMISES.

 

(3)                                 In any action to confess judgment in
ejectment, Landlord shall first cause to be filed in such action an affidavit
made by it or someone acting for it setting forth the facts necessary to
authorize the entry of judgment, of which facts such affidavit shall be
conclusive evidence, and if a true copy of this Lease (and of the truth of the
copy such affidavit shall be sufficient evidence) be filed in such action, it
shall not be necessary to file the original as a warrant of attorney, any
rule of Court, custom or practice to the contrary notwithstanding. Tenant
represents to Landlord that it has a gross income of at least $10,000.

 

[                                                            
                                                      ] TENANT FURTHER
SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE
REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO [                    
               ] IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN,
LANDLORD SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH
LANDLORD RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF ANY OBLIGATION OF
TENANT TO LANDLORD FOR THAT MONEY. FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY
CLAIM AGAINST

 

20

--------------------------------------------------------------------------------



 

LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS
IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.

 

 

TENANT: MADRIGAL PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Marc Schneebaum

 

Name:

Marc Schneebaum

 

Title:

Chief Financial Officer

 

Date:

1/10/2019

 

18.          SURRENDER: HOLDOVER.

 

(a)           By no later than the Expiration Date or earlier termination of
Tenant’s right to possession of the Premises (such earlier date, the “Surrender
Date”). Tenant shall vacate and surrender the Premises to Landlord in good order
and condition, free of all Transferees, vacant, broom clean, and in conformity
with the applicable provisions of this Lease, including without limitation
Sections 9 and 11. Tenant shall have no right to hold over beyond the Surrender
Date, and if Tenant does not vacate as required such failure shall be deemed an
Event of Default and Tenant’s occupancy shall not be construed to effect or
constitute anything other than a tenancy at sufferance. During any period of
occupancy beyond the Surrender Date, the amount of Rent owed by Tenant to
Landlord will be the Holdover Percentage of the Rent for the month immediately
prior to the Expiration Date, without prorating for any partial month of
holdover, and except that any provisions in this Lease that limit the amount or
defer the payment of Additional Rent are null and void. The “Holdover
Percentage” equals: (i) [    ] for the first month of holdover; and (ii) [    ]
for any period of holdover beyond 1 month. The acceptance of Rent by Landlord or
the failure or delay of Landlord in notifying or evicting Tenant following the
Surrender Date shall not create any tenancy rights in Tenant and any such
payments by Tenant may be applied by Landlord against its costs and expenses,
including reasonable attorneys’ fees, incurred by Landlord as a result of such
holdover. The provisions of this Section shall not constitute a waiver by
Landlord of any right of reentry as set forth in this Lease; nor shall receipt
of any Rent or any other act in apparent affirmance of the tenancy operate as a
waiver of Landlord’s right to terminate this Lease for a breach of any of the
terms, covenants, or obligations herein on Tenant’s part to be performed. No
option to extend this Lease shall have been deemed to have occurred by Tenant’s
holdover, and any and all options to extend this Lease or expand the Premises
shall be deemed terminated and of no further effect as of the first date that
Tenant holds over. In addition, if Tenant fails to vacate and surrender the
Premises as herein required, Tenant shall indemnify, defend, and hold harmless
Landlord from and against any and all costs, losses, expenses, or liabilities
incurred as a result of or related to such failure, including without
limitation, claims made by any succeeding tenant and reasonable attorneys’ fees.
Tenant’s obligation to pay Rent and to perform all other Lease obligations for
the period up to and including the Surrender Date, and the provisions of this
Section, shall survive the Expiration Date. In no way shall the remedies to
Landlord set forth above be construed to constitute liquidated damages for
Landlord’s losses resulting from Tenant’s holdover.

 

(b)           Prior to the Surrender Date, Tenant, at Tenant’s expense, shall
remove from the Premises Tenant’s Property and all telephone, security, and
communication equipment systems, and restore in a good and workmanlike manner
any damage to the Premises and/or the Building caused by such removal or replace
the damaged component of the Premises and/or the Building if such component
cannot be restored as aforesaid as reasonably determined by Landlord.
Notwithstanding the foregoing, Tenant shall not be required to remove a
Specialty Alteration if at the time Tenant requests Landlord’s consent to such
Specialty Alteration, Tenant provides Landlord with written notification that
Tenant desires to not be required to remove such Specialty Alteration and
Landlord consents in writing to Tenant’s non-removal request. A “Specialty
Alteration” means an Alteration (other than pursuant to Exhibit C) that is not
Building standard, including without limitation kitchens (other than a pantry
installed for the use of Tenant’s employees only), executive restrooms, computer
room installations, supplemental HVAC equipment and components, safes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, non-Building standard life safety systems, security systems,
specialty door locksets (such as cipher locks) or lighting, and any demising
improvements done by or on behalf of Tenant. If Tenant fails to remove any of
Tenant’s Property as required herein, the same shall be deemed abandoned and
Landlord, at Tenant’s expense, may remove and dispose of same and repair and
restore any damage caused thereby, or, at Landlord’s election, such Tenant’s
Property shall

 

21

--------------------------------------------------------------------------------



 

become Landlord’s property. Tenant shall not remove any Alteration (other than
Specialty Alterations) from the Premises without the prior written consent of
Landlord.

 

19.          RULES AND REGULATIONS. Tenant covenants that Tenant and Tenant
Agents shall comply with the rules and regulations set forth on Exhibit E
attached hereto. Landlord shall have the right to rescind and/or augment any of
the rules and regulations and to make such other and further written rules and
regulations as in the reasonable judgment of Landlord shall from time to time be
needed for the safety, protection, care, and cleanliness of the Project, the
operation thereof, the preservation of good order therein, and the protection
and comfort of its tenants, their agents, employees, and invitees, which when
delivered to Tenant shall be binding upon Tenant in a like manner as if
originally prescribed. In the event of an inconsistency between the rules and
regulations and this Lease, the provisions of this Lease shall control. Landlord
shall not have any liability to Tenant for any failure of any other tenants to
comply with any of the rules and regulations; provided Landlord shall use
commercially reasonable efforts to enforce the rules and regulations equally
against all office tenants and occupants of the Building, subject to the terms
of applicable leases.

 

20.          GOVERNMENTAL REGULATIONS.

 

(a)           Tenant shall not use, generate, manufacture, refine, transport,
treat, store, handle, dispose, bring, or otherwise cause to be brought or permit
any Tenant Agent to bring, in, on, or about any part of the Project, any
hazardous waste, solid waste, hazardous substance, toxic substance, petroleum
product or derivative, asbestos, polychlorinated biphenyl, hazardous material,
pollutant, contaminant, or similar material or substance as defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
Sections 9601 et seq., as the same may from time to time be amended, and the
regulations promulgated pursuant thereto (CERCLA), or now or hereafter defined
or regulated as such by any other Law (“Hazardous Material”). Notwithstanding
the foregoing, Tenant shall be permitted to bring onto the Premises office
cleaning supplies and products normally found in modern offices provided Tenant
only brings a reasonable quantity of such supplies and products onto the
Premises and Tenant shall at all times comply with all Laws pertaining to the
storage, handling, use, disposal, and application of such supplies and products,
and all Laws pertaining to the communication to employees and other third
parties of any hazards associated with such supplies and products. Tenant shall
not install any underground or above ground tanks on the Premises. Tenant shall
not cause or permit to exist any release, spillage, emission, or discharge of
any Hazardous Material on or about the Premises (“Release”). In the event of a
Release, Tenant shall immediately notify Landlord both orally and in writing,
report such Release to the relevant government agencies as required by
applicable Law, and promptly remove the Hazardous Material and otherwise
investigate and remediate the Release in accordance with applicable Law and to
the satisfaction of Landlord. Landlord shall have the right, but not the
obligation, to enter upon the Premises to investigate and/or remediate the
Release in lieu of Tenant, and Tenant shall reimburse Landlord as Additional
Rent for the costs of such remediation and investigation. Tenant shall promptly
notify Landlord if Tenant acquires knowledge of the presence of any Hazardous
Material on or about the Premises, except as Tenant is permitted to bring onto
the Premises under this Lease. Landlord shall have the right to inspect and
assess the Premises for the purpose of determining whether Tenant is handling
any Hazardous Material in violation of this Lease or applicable Law, or to
ascertain the presence of any Release. This subsection shall survive the
Expiration Date.

 

(b)           Tenant shall, and shall direct Tenant Agents to, use the Premises
in compliance with all applicable Laws. Tenant shall, at its sole cost and
expense, promptly comply with each and all of such Laws, except in the case of
required structural changes not triggered by Tenant’s particular use or manner
of use or change in use of the Premises, or Tenant’s Alterations. Without
limiting the generality of the foregoing, Tenant shall: (i) obtain, at Tenant’s
expense, before engaging in Tenant’s business or profession within the Premises,
all necessary licenses and permits including, but not limited to, state and
local business licenses, and permits; and (ii) remain in compliance with and
keep in full force and effect at all times all licenses, consents, and permits
necessary for the lawful conduct of Tenant’s business or profession at the
Premises. Tenant shall pay all personal property taxes, income taxes, gross
receipts taxes, and other taxes, assessments, duties, impositions, and similar
charges that are or may be assessed, levied, or imposed upon Tenant or Tenant’s
Property. Tenant shall also comply with all applicable Laws that do not relate
to the physical condition of the Premises and with which only the occupant can
comply, such as laws governing maximum occupancy, workplace smoking, VDT
regulations, and illegal business operations, such as gambling. The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial,
governmental or regulatory action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of such Laws shall be conclusive of that
fact as between Landlord and Tenant.

 

22

--------------------------------------------------------------------------------



 

(c)           Notwithstanding anything to the contrary in this Lease, if the
requirement of any public authority obligates either Landlord or Tenant to
expend money in order to bring the Premises and/or any area of the Project into
compliance with Laws as a result of: (i) Tenant’s particular use or alteration
of the Premises; (ii) Tenant’s change in the use of the Premises; (iii) the
manner of conduct of Tenant’s business or operation of its installations,
equipment, or other property therein; (iv) any cause or condition created by or
at the instance of Tenant or any Tenant Agent, other than by Landlord’s
performance of any work for or on behalf of Tenant; or (v) breach of any of
Tenant’s obligations hereunder, then Tenant shall bear all costs of bringing the
Premises and/or Project into compliance with Laws, whether such costs are
related to structural or nonstructural elements of the Premises or Project.

 

(d)           Except to the extent Tenant shall comply as set forth above,
during the Term Landlord shall comply with all applicable Laws regarding the
Project (including the Premises), including without limitation compliance with
Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et
seq. and its regulations as to the design and construction of the Common Areas.

 

(e)           Each party hereto hereby acknowledges and agrees that it will not
knowingly violate any applicable Laws regarding bribery, corruption, and/or
prohibited business practices solely as they concern each such party’s
respective activities under or in connection with this Lease, and each such
party will be solely responsible for and will hold harmless the other party from
and against any such claims or liabilities in connection with any of such
responsible party’s own violations of any such Laws.

 

21.          NOTICES. Wherever in this Lease it is required or permitted that
notice or demand be given or served by either party to this Lease to or on the
other party, such notice or demand will be duly given or served if in writing
and either: (i) personally served; (ii) delivered by prepaid nationally
recognized courier service (e.g., Federal Express, UPS, and USPS) with evidence
of receipt required for delivery; (iii) delivered by registered or certified
mail, return receipt requested, postage prepaid; or (iv) if an email address is
provided by the recipient, emailed with electronic confirmation of transmission
(including but not limited to “read receipt” by the recipient); in all such
cases addressed to the parties at the addresses set forth below, except that
prior to the Commencement Date, notices to Tenant may be sent instead to the
attention of any employee or attorney of Tenant with whom Landlord negotiated
this Lease. Each such notice will be deemed to have been given to or served upon
the party to which addressed on the date the same is delivered or delivery is
refused. Each party has the right to change its address for notices (provided
such new address is in the continental United States) by a writing sent to the
other party in accordance with this Section, and each party will, if requested,
within 10 days confirm to the other its notice address. Notices from Landlord
may be given by either an agent or attorney acting on behalf of Landlord.

 

Tenant:

Madrigal Pharmaceuticals, Inc.

 

 

 

Attn: Chief Financial Officer

 

 

 

200 Barr Harbor Drive

 

 

 

West Conshohocken, PA 19428

 

 

 

Phone: (484) 380-9263

 

 

 

Email: MSchneebaum@MadrigalPharma.com

 

 

 

 

 

 

 

 

 

 

Landlord:

Four Tower Bridge Associates

 

With a copy to:

 

 

c/o Brandywine Realty Trust

 

Email: Legal.Notices@bdnreit.com

 

 

Attn: Jeff DeVuono, Executive Vice President & Senior

 

 

Managing Director, RE: Building #588

 

 

 

FMC Tower at Cira Centre South

 

 

 

2929 Walnut St., Suite 1700

 

 

 

Philadelphia, PA 19104

 

 

 

Phone No. 610-325-5600

 

 

 

Email: jeff.devuono@bdnreit.com

 

 

 

Notwithstanding anything to the contrary in this Lease, billing statements and
the like may be sent by regular mail or electronic means (such as email) to
Tenant’s billing contact without copies.

 

23

--------------------------------------------------------------------------------



 

 

Tenant’s billing contact:

 

 

 

 

 

 

 

Madrigal Pharmaceuticals, Inc.

 

 

 

Attn: Chief Financial Officer

 

 

 

200 Barr Harbor Drive

 

 

 

West Conshohocken, PA 19428

 

 

 

Email: MSchneebaum@Madri2alPharma.com

 

 

 

 

22.          BROKERS. Landlord and Tenant each represents and warrants to the
other that such representing party has had no dealings, negotiations, or
consultations with respect to the Premises or this transaction with any broker
or finder other than a Landlord affiliate and Broker. Each party shall
indemnify, defend, and hold harmless the other from and against any and all
liability, cost, and expense (including reasonable attorneys’ fees and court
costs), arising out of or from or related to its misrepresentation or breach of
warranty under this Section. Landlord shall pay Broker a commission in
connection with this Lease pursuant to the terms of a separate written agreement
between Landlord and Broker. This Section shall survive the Expiration Date.

 

23.          LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be
binding upon Landlord only for the period of time that Landlord is in ownership
of the Building, and upon termination of that ownership, Tenant, except as to
any obligations that are then due and owing, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease and,
at the option of any Mortgagees, to such Mortgagees. Landlord may transfer its
interest in the Building without the consent of Tenant, and such transfer or
subsequent transfer shall not be deemed a violation on Landlord’s part of any of
the terms of this Lease. Landlord shall have no personal liability under any of
the terms, conditions, or covenants of this Lease. Tenant and Tenant Agents
shall look solely to the equity of Landlord in the Building and/or the net
proceeds actually received therefrom for the satisfaction of any claim, remedy,
or cause of action of any kind whatsoever arising from the relationship between
the parties or any rights and obligations they may have relating to the Project,
this Lease, or anything related to either, including without limitation as a
result of the breach of any Section of this Lease by Landlord. In addition, no
recourse shall be had for an obligation of Landlord hereunder, or for any claim
based thereon or otherwise in respect thereof or the relationship between the
parties, against any past, present, or future Landlord Indemnitee (other than
Landlord), whether by virtue of any statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such other liability
being expressly waived and released by Tenant with respect to the Landlord
Indemnitees (other than Landlord).

 

24.          RELOCATION. Landlord, at its sole expense,
[                                                  ] to Tenant, may require
Tenant to move from the Premises to another suite of substantially comparable
size, layout, fit-out and decor in the Building. In the event of any such
relocation, Landlord shall pay all the reasonable expenses: (a) of preparing and
decorating the new premises so that the layout and fit-out will be substantially
similar to the Premises; (b) of moving Tenant’s furniture, equipment and all
other contents in the Premises to the new premises (including Tenant’s data and
communication wiring and cabling); and (c) reasonably incurred and documented by
Tenant, up to a maximum amount of [              ] for business disruption
expenses, including expenses in notifying its clients of such relocation,
obtaining new letterhead and business cards, and other incidental expenses
related directly to Tenant’s relocation. Tenant shall execute any reasonable
amendment evidencing the terms of the relocation as Landlord may require in its
reasonable discretion. Upon the effective date of the relocation: (i) the
description of the Premises set forth in this Lease shall, without further act
on the part of Landlord or Tenant, be deemed amended so that the new premises
shall, for all purposes, be deemed the Premises hereunder, and all of the terms,
covenants, conditions, provisions, and agreements of this Lease, including those
agreements to pay Rent (at the same rate per rentable square foot), shall
continue in full force and effect and shall apply to the new premises; and
(ii) Tenant shall move into the new premises.

 

25.          GENERAL PROVISIONS.

 

(a)           Provided there is no Event of Default, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or anyone lawfully or equitably claiming by, through, or under
Landlord, under and subject to the terms and conditions of this Lease and of any
deeds of trust now or hereafter affecting all or any portion of the Premises.

 

24

--------------------------------------------------------------------------------



 

(b)           Subject to the terms and provisions of Section 10, the respective
rights and obligations provided in this Lease shall bind and inure to the
benefit of the parties hereto, their successors and assigns.

 

(c)           This Lease shall be governed in accordance with the Laws of the
State, without regard to choice of law principles. Landlord and Tenant hereby
consent to the exclusive jurisdiction of the state and federal courts located in
the jurisdiction in which the Project is located.

 

(d)           In connection with any litigation or arbitration arising out of
this Lease, Landlord or Tenant, whichever is the prevailing party as determined
by the court or arbitrator in such litigation, shall be entitled to recover from
the other party all reasonable costs and expenses incurred by the prevailing
party in connection with such litigation, including reasonable attorneys’ fees.
If, in the context of a bankruptcy case, Landlord or Tenant is compelled at any
time to incur any expense, including attorneys’ fees, in enforcing or attempting
to enforce the terms of this Lease or to enforce or attempt to enforce any
actions required under the Bankruptcy Code to be taken by the trustee or
otherwise, then the sum so paid by such party shall be awarded to such party by
the Bankruptcy Court and shall be immediately due and payable by the trustee or
by such party’s bankruptcy estate to such party in accordance with the terms of
the order of the Bankruptcy Court.

 

(e)           This Lease, which by this reference incorporates all exhibits,
riders, schedules, and other attachments hereto, supersedes all prior
discussions, proposals, negotiations and discussions between the parties and
this Lease contains all of the agreements, conditions, understandings,
representations, and warranties made between the parties hereto with respect to
the subject matter hereof, and may not be modified orally or in any manner other
than by an agreement in writing signed by both parties hereto or their
respective successors-in-interest. Whenever placed before one or more items, the
words “include”, “includes”, and “including” shall mean considered as part of a
larger group, and not limited to the item(s) recited. Except to the extent
expressly set forth otherwise in this Lease, neither Landlord, nor anyone acting
on Landlord’s behalf, has made any representation, warranty, estimation, or
promise of any kind or nature whatsoever relating to the physical condition of
the Building or the land under the Building or suitability, including without
limitation, the fitness of the Premises for Tenant’s intended use. If any
provisions of this Lease are held to be invalid, void, or unenforceable, the
remaining provisions hereof shall in no way be affected or impaired and such
remaining provisions shall remain in full force and effect.

 

(f)            TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS
LEASE, INCLUDING ALL NOTICE PROVISIONS.

 

(g)           If Landlord or Tenant is in any way delayed or prevented from
performing any obligation (except, with respect to Tenant, its obligations to
pay Rent, the giving of notice with respect to the exercise of a Lease option,
and surrender of the Premises as and when required under this Lease) due to fire
or other casualty (or reasonable delays in the adjustment of insurance claims),
acts of terrorism, war or other emergency (including severe weather emergency),
governmental delay beyond what is commercially reasonable (provided the party
claiming the delay provides reasonable evidence to the other party that the
party claiming the delay is diligently pursuing the approval or permit that is
the subject to the governmental delay), inability to obtain any materials or
services (exclusive of delays in connection with long-lead items requested by
Tenant for the Leasehold Improvements, which are deemed Tenant Delays), acts of
God, strike, lockout or other labor dispute, orders or regulations of any
federal, state, county or municipal authority, embargoes, or any other cause
beyond such party’s reasonable control (whether similar or dissimilar to the
foregoing events) (each, a “Force Majeure Event”), then the time for performance
of such obligation shall be excused for the period of such delay or prevention
(and such party shall not be deemed in default with respect to the performance
of its obligations) and extended for a period equal to the period of such delay
or prevention. Financial disability or hardship shall never constitute a Force
Majeure Event. No such inability or delay due to a Force Majeure Event shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rent (except as set forth herein), or
relieve the other party from any of its obligations under this Lease, or impose
any liability upon such party or its agents, by reason of inconvenience or
annoyance to the other party, or injury to or interruption of the other party’s
business, or otherwise.

 

(h)           Excepting payments of Fixed Rent, Operating Expenses, and
utilities (which are to be paid as set forth in Sections 4, 5, and 6) and unless
a specific time is otherwise set forth in this Lease for any Tenant payments,
all amounts due from Tenant to Landlord hereunder shall be paid by Tenant to
Landlord as Additional Rent within 30 days after receipt of an invoice therefor.

 

25

--------------------------------------------------------------------------------



 

(i)            Tenant’s financials are publicly available online at no cost to
Landlord at
https://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001157601&owner=exclude&count=40&hidefilings=0.
As of the Commencement Date, the most recently available audited financial
statements of Tenant can be found at
https://www.sec.gov/Archives/edgar/data/1157601/000104746918001557/0001047469-18-001557-index.htm.
If at any time Tenant’s financial statements are no longer publicly available
online at no cost to Landlord, then within 10 days after written request by
Landlord (but not more than once during any 12-month period unless a default has
occurred under this Lease, or in the event of a sale, financing, or refinancing
by Landlord of all or any portion of the Project), Tenant shall furnish to
Landlord, Mortgagee, or Landlord’s prospective mortgagee or purchaser,
reasonably requested financial information. In connection therewith and upon
Tenant’s request, Landlord and Tenant shall execute a mutually acceptable
confidentiality agreement on Landlord’s form therefor.

 

(j)            Tenant represents and warrants to Landlord that: (i) Tenant was
duly organized and is validly existing and in good standing under the Laws of
the jurisdiction set forth for Tenant in the first sentence of this Lease;
(ii) Tenant is legally authorized to do business in the State; (iii) the
person(s) executing this Lease on behalf of Tenant is(are) duly authorized to do
so; and (iv) Tenant has the full corporate power and authority to enter into
this Lease and has taken all corporate action necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally, and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity). From time to
time upon Landlord’s request, Tenant will provide Landlord with corporate
resolutions or other proof in a form acceptable to Landlord authorizing the
execution of this Lease at the time of such execution.

 

(k)           If Tenant has removed all or substantially all of Tenant’s
Property and there are 2 months or less remaining in the Term, Landlord shall
have the right to access and make improvements to the Premises in anticipation
of reletting without affecting or modifying the Term or Rent, subject to notice
to and consent of Tenant (which consent shall not be unreasonably withheld, but
may be conditioned upon delivery of a general release by Landlord for the
benefit of Tenant). Tenant shall have no rights in or to such improvements.
Tenant hereby waives any claim of constructive eviction, early termination of
this Lease, or reduction of Rent in connection with Landlord exercising such
right.

 

(l)            Each party hereto represents and warrants to the other that such
party is not a party with whom the other is prohibited from doing business
pursuant to the regulations of the Office of Foreign Assets Control (“OFAC”) of
the U.S. Department of the Treasury, including those parties named on OFAC’s
Specially Designated Nationals and Blocked Persons List. Each party hereto is
currently in compliance with, and shall at all times during the Term remain in
compliance with, the regulations of OFAC and any other governmental requirement
relating thereto. Each party hereto shall defend, indemnify, and hold harmless
the other from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorneys’ fees and costs)
incurred by the other to the extent arising from or related to any breach of the
foregoing certifications. The foregoing indemnity obligations shall survive the
Expiration Date.

 

(m)          Landlord shall have the right, to the extent required to be
disclosed by Landlord or Landlord’s affiliates in connection with filings
required by applicable Laws, including without limitation the Securities and
Exchange Commission (“SEC”), without notice to Tenant to include in such
securities filings general information relating to this Lease, including,
without limitation, Tenant’s name, the Building, and the square footage of the
Premises. Except as set forth in the preceding sentence, neither Tenant nor
Landlord shall issue, or permit any broker, representative, or agent
representing either party in connection with this Lease to issue: (i) any press
release; or (ii) any other public disclosure regarding the specific terms of
this Lease (or any amendments or modifications hereof), without the prior
written approval of the other party. The parties acknowledge that the
transaction described in this Lease and the terms thereof (but not the existence
thereof) are of a confidential nature and shall not be disclosed except to such
party’s employees, attorneys, accountants, consultants, advisors, affiliates,
and actual and prospective purchasers, lenders, investors, subtenants and
assignees (collectively, “Permitted Parties”), and except as, in the good faith
judgment of Landlord or Tenant, may be required to enable Landlord or Tenant to
comply with its obligations under Law or under laws and regulations of the SEC.
Neither party may make any public disclosure of the specific

 

26

--------------------------------------------------------------------------------



 

terms of this Lease, except as required by Law, including without limitation SEC
laws and regulations, or as otherwise provided in this paragraph. In connection
with the negotiation of this Lease and the preparation for the consummation of
the transactions contemplated hereby, each party acknowledges that it will have
had access to confidential information relating to the other party. Each party
shall treat such information and shall cause its Permitted Parties to treat such
confidential information as confidential, and shall preserve the confidentiality
thereof, and not duplicate or use such information, except by Permitted Parties.

 

(n)           Neither Tenant, nor anyone acting through, under, or on behalf of
Tenant, shall have the right to record this Lease, nor any memorandum, notice,
affidavit, or other writing with respect thereto.

 

(o)           Tenant shall not claim any money damages by way of setoff,
counterclaim, or defense, based on any claim that Landlord unreasonably withheld
its consent, in which case Tenant’s sole and exclusive remedy shall be an action
for specific performance, injunction, or declaratory judgment.

 

(p)           All requests made to Landlord to perform repairs or furnish
services, supplies, utilities, or freight elevator usage (if applicable), shall
be made online to the extent available (currently such requests shall be made
via http://etenants.com/, as the same may be modified by Landlord from time to
time) otherwise via email or written communication to Landlord’s property
manager for the Building. Whenever Tenant requests Landlord to take any action
not required of Landlord under this Lease or give any consent required or
permitted to be given by Landlord under this Lease (for example, a request for a
Transfer consent, a consent to an Alteration, or a subordination of Landlord’s
lien, but other than a request for services, supplies, or utilities which is
governed by Section 7(b)), Tenant shall pay to Landlord for Landlord’s
professional costs in connection with each such action or consent Landlord’s
reasonable documented costs incurred by Landlord in reviewing and taking the
proposed action or consent, including reasonable attorneys’, engineers’ and/or
architects’ fees (as applicable), plus the Administrative Fee. The foregoing
amount shall be paid by Tenant to Landlord within 30 days after Landlord’s
delivery to Tenant of an invoice for such amount. Tenant shall pay such amount
without regard to whether Landlord takes the requested action or gives the
requested consent.

 

(q)           Tenant acknowledges and agrees that Landlord shall not be
considered a “business associate” for any purpose under the Health Insurance
Portability and Accountability Act of 1996 and all related implementing
regulations and guidance.

 

(r)            Tenant shall direct any work performed on behalf of Tenant to be
performed by contractors who work in harmony, and shall not interfere, with any
labor employed by Landlord or Landlord’s contractors. If at any time any of the
contractors performing work on behalf of Tenant does not work in harmony or
interferes with any labor employed by Landlord, other tenants, or their
respective mechanics or contractors, then the permission granted by Landlord to
Tenant to do or cause any work to be done in or about the Premises may be
withdrawn by Landlord with 48 hours’ written notice to Tenant.

 

(s)            This Lease may be executed in any number of counterparts, each of
which when taken together shall be deemed to be one and the same instrument. The
submission of this Lease by Landlord to Tenant for examination does not
constitute a reservation of or option for the Premises or of any other space
within the Building or in other buildings owned or managed by Landlord or its
affiliates. This Lease shall not be binding nor shall either party have any
obligations or liabilities or any rights with respect hereto, or with respect to
the Premises, unless and until both parties have executed and delivered this
Lease. The parties acknowledge and agree that notwithstanding any law or
presumption to the contrary, the exchange of copies of this Lease and
counterpart signature pages by electronic transmission shall constitute
effective execution and delivery of this Lease for all purposes, and signatures
of the parties hereto transmitted and/or produced electronically shall be deemed
to be their original signature for all purposes.

 

(t)            Landlord and persons authorized by Landlord may enter the
Premises at all reasonable times upon reasonable advance notice or, in the case
of an emergency, at any time without notice. Landlord shall not be liable for
inconvenience to or disturbance of Tenant by reason of any such entry; provided,
however, in the case of repairs or work, such shall be done, so far as
practicable, so as to not unreasonably interfere with Tenant’s use of the
Premises.

 

27

--------------------------------------------------------------------------------



 

(u)           If more than one entity executes this Lease as Tenant, each of
them is jointly and severally liable for the keeping, observing, and performing
of all of the terms, covenants, conditions, provisions, and agreements of this
Lease to be kept, observed, and performed by Tenant.

 

(v)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR
OCCUPANCY OF THE BUILDING, ANY CLAIM OR INJURY OR DAMAGE, OR ANY EMERGENCY OR
OTHER STATUTORY REMEDY WITH RESPECT THERETO. TENANT CONSENTS TO SERVICE OF
PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT THE PREMISES; PROVIDED,
HOWEVER, NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING SUCH SERVICE AT THE
PREMISES. TENANT WAIVES ANY RIGHT TO RAISE ANY NONCOMPULSORY COUNTERCLAIM IN ANY
SUMMARY OR EXPEDITED ACTION OR PROCEEDING INSTITUTED BY LANDLORD. LANDLORD,
TENANT, ALL GUARANTORS, AND ALL GENERAL PARTNERS EACH WAIVES ANY OBJECTION TO
THE VENUE OF ANY ACTION FILED IN ANY COURT SITUATED IN THE JURISDICTION IN WHICH
THE BUILDING IS LOCATED, AND WAIVES ANY RIGHT, CLAIM, OR POWER UNDER THE
DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE TO TRANSFER ANY SUCH ACTION TO ANY
OTHER COURT.

 

26.          EXTENSION OPTION.

 

(a)           Provided:
[                                                                                                                          ]
by delivering Tenant’s written extension election notice to Landlord no later
than the Extension Deadline and no earlier than 3 months prior to the Extension
Deadline. The “Extension Deadline” means the date that is
[                                                                     ]. The
terms and conditions of this Lease during the Extension Term shall remain
unchanged except Tenant shall only be entitled to the 1 Extension Term provided
above, the annual Fixed Rent for the Extension Term shall be the Extension Rent
(as defined below), the Expiration Date shall be the last day of the Extension
Term, and, except to the extent reflected in the Extension Rent, Landlord shall
have no obligation to perform any tenant improvements to the Premises or provide
any tenant improvement allowance to Tenant. Upon Tenant’s delivery of its
written extension election notice, Tenant may not thereafter revoke its exercise
of the Extension Option. Notwithstanding anything to the contrary in this Lease,
Tenant shall have no right hereunder to extend the Term other than or beyond the
1, 36-month Extension Term described in this paragraph.

 

(b)           “Extension Rent” means the
[                                                                                                                       ]
except to the extent such items are indirectly incorporated into the Extension
Rent as set forth in this Section; provided the preceding clause shall have no
effect on the fair market value determination or reduction provisions set forth
in the two preceding sentences and the succeeding sentence. When the Extension
Rent is being determined for the first year of the Extension Term, the Extension
Rent for the second and all subsequent years of the Extension Term shall also be
determined in accordance with the methodology set forth herein, subject to the
then prevailing annual rent escalation factor in the applicable leasing market.

 

(c)           If Tenant timely exercises the Extension Option and Landlord and
Tenant do not agree

 

28

--------------------------------------------------------------------------------



 

upon the Extension Rent in writing by the date that is the later of 20 days
after Landlord’s receipt of Tenant’s extension notice or 3 months prior to the
Extension Deadline, then within 15 days after either party notifies the other in
writing that such notifying party” desires to determine the Extension Rent in
accordance with the following procedures set forth in this Section, Landlord and
Tenant shall each deliver to the other party a written statement of such
delivering party’s determination of the Extension Rent, together with such
supporting documentation as the delivering party desires to deliver. Within 10
days after such 15-day period, Landlord and Tenant shall mutually agree and
appoint a real estate broker having a minimum of 10 years’ experience in the
market in which the Project is located, which broker shall select either
Landlord’s determination or Tenant’s determination, whichever the broker finds
more accurately reflects the Extension Rent. The broker shall be instructed to
notify Landlord and Tenant of such selection within 10 days after such broker’s
appointment. The broker shall have no power or authority to select any Extension
Rent other than the Extension Rent submitted by Landlord or Tenant nor shall the
broker have any power or authority to modify any of the provisions of this
Lease, and the decision of the broker shall be final and binding upon Landlord
and Tenant. If Landlord and Tenant do not timely agree in writing upon the
appointment of the broker, Landlord shall submit to Tenant the names of 3
qualified brokers with a minimum of 10 years’ experience in the market in which
the Project is located, and Tenant shall have 10 days after receiving such names
to notify Landlord of which of the 3 brokers Tenant selects to determine the
Extension Rent. If Tenant fails to timely notify Landlord of Tenant’s selection,
Landlord shall have the right to unilaterally appoint the broker. The fee and
expenses of the broker shall be shared equally by Landlord and Tenant.

 

(d)           Upon Tenant’s timely and proper exercise of the Extension Option
pursuant to the terms above and satisfaction of the above conditions: (i) the
“Term” shall include the Extension Term; and (ii) upon Landlord’s request,
Tenant shall execute prior to the expiration of the then-expiring Term, an
appropriate amendment to this Lease, in form and content reasonably satisfactory
to both Landlord and Tenant, memorializing the extension of the Term, the
Extension Rent and any related conforming terms for the ensuing Extension Term
(provided Tenant’s failure to execute such amendment shall not negate the
effectiveness of Tenant’s exercise of the Extension Option in accordance with
the following terms).

 

27.          RIGHT OF FIRST OFFER.

 

(a)           Provided:
[                                                                                                                        ] Tenant
is the originally named Tenant; and (v) Tenant is then occupying at least 100%
of the Premises for the conduct of Tenant’s business, Tenant shall have rights
concerning Potential ROFO Space and, following receipt of Tenant’s written
request (a “Tenant ROFO Request”) at any time after the Commencement Date,
Landlord shall notify Tenant in writing (“Landlord’s ROFO Notice”) when either
[                                                                                                                                                        ]
becomes available to lease (as defined below) or Landlord reasonably anticipates
that such space will become available to lease from Landlord prior to the last
12 months of the Initial Term. Landlord’s ROFO Notice shall identify the portion
of the Potential ROFO Space that is available to lease (such identified space,
“ROFO Space”), and include the anticipated availability date and proposed fair
market economic terms for the lease of the ROFO Space and, subject to the terms
and provisions of this Section, Tenant shall have the right (“ROFO”) to lease
all (but not less than all) of the ROFO Space on the terms set forth in
Landlord’s ROFO Notice by delivering Tenant’s written notice of such election to
Landlord (“Tenant’s ROFO Notice”) within 10 business days after Tenant’s receipt
of Landlord’s ROFO Notice.

 

(b)           Upon Tenant’s delivery of Tenant’s ROFO Notice, Tenant may not
thereafter revoke Tenant’s exercise of the ROFO. If an Event of Default exists
and is not cured at any time after Landlord receives Tenant’s ROFO Notice but
before the first day that Tenant commences to lease the ROFO Space, Landlord, at
Landlord’s option, shall have the right to nullify Tenant’s exercise of the ROFO
with respect to the ROFO Space. If Tenant notifies Landlord that Tenant elects
not to lease the ROFO Space or if Tenant fails to timely deliver Tenant’s ROFO
Notice to Landlord with respect thereto, then Landlord shall have the right to
enter into a lease agreement(s) for the ROFO Space under one or more leases
containing such terms as Landlord deems acceptable in Landlord’s sole
discretion, and the ROFO shall be void and have no further force or effect with
respect to such space; provided, however, the ROFO shall survive with respect to
other Potential ROFO Space such that following receipt of a subsequent Tenant
ROFO Request, Landlord shall send a Landlord’s ROFO Notice when other Potential
ROFO Space

 

29

--------------------------------------------------------------------------------



 

becomes available to lease or Landlord reasonably anticipates that such space
will become available to lease from Landlord prior to the last 12 months of the
Initial Term.

 

(c)           The ROFO shall be subject, subordinate, and in all respects
inferior to the rights of any third-party tenant leasing space at the Building
as of the date of this Lease. Landlord may at any time choose to use any space
that is or about to become vacant within the Building for marketing or property
management purposes, or as a Building amenity or Common Area such as a fitness
center or conference area, or to lease such space to an existing tenant of
Landlord in connection with the relocation of such tenant, without in any such
case notifying or offering such space to Tenant or giving rise to any right of
Tenant hereunder. Space is “available to lease” as of the date of any Tenant
ROFO Request if and when: (i) the lease for any tenant of all or a portion of
the space expires or is otherwise terminated, provided space shall not be deemed
to be or become available if the space is assigned or subleased by the tenant of
the space, or relet by the tenant or subtenant of the space by renewal,
extension, or new lease; and (ii) to the extent that all or a portion of the
Potential ROFO Space is available to lease from Landlord as of the date of this
Lease, Landlord has entered into a lease with a third-party tenant for such
currently available ROFO Space after the date of this Lease and the term of that
lease has expired (including, without limitation, the expiration of any lease
term extension period(s), regardless of whether the extension right or agreement
is contained in such lease or is agreed to at any time by Landlord and the
tenant under such lease or otherwise) or been terminated.

 

(d)           Except to the extent expressly set forth in Landlord’s ROFO Notice
to the contrary, if Tenant elects to lease the ROFO Space, such space shall
become subject to this Lease upon the same terms and conditions as are then
applicable to the original Premises, except that Tenant shall take the ROFO
Space in “AS IS” condition and Landlord shall have no obligation to make any
improvements or alterations to the ROFO Space, and the term of Tenant’s lease of
the ROFO Space shall be the term specified in Landlord’s ROFO Notice. Landlord
shall determine the exact location of any demising walls (if any) for the ROFO
Space. Tenant shall not be entitled to any tenant improvement allowances, free
rent periods, or other special concessions granted to Tenant with respect to the
original Premises. Upon Tenant’s leasing of the ROFO Space, the “Premises” shall
include the ROFO Space and, except as otherwise set forth in this Section, all
computations made under this Lease based upon or affected by the rentable area
of the Premises shall be recomputed to include the ROFO Space.

 

(e)           If Tenant timely exercises its right to lease the ROFO Space:
(i) Tenant’s lease of the ROFO Space shall commence upon the later of: (A) the
date of availability specified in Landlord’s ROFO Notice; or (B) the date
Landlord tenders possession of the ROFO Space in vacant condition; (ii) the ROFO
under this Section 27 shall thereafter be null and void; and (iii) upon
Landlord’s request, Tenant shall execute an appropriate new lease or amendment,
in form and content reasonably satisfactory to both Landlord and Tenant,
memorializing the expansion of the Premises as set forth in this
Section (provided Tenant’s failure to execute such lease or amendment shall not
negate the effectiveness of Tenant’s exercise of the ROFO).

 

28.          FURNITURE AND EQUIPMENT. Subject to Tenant not being in breach of
this Lease, including without limitation timely payment of Rent,
[                                                                                                             ].
Some of the Premises Personal Property is shown on Exhibit F attached hereto.
All title to the Premises Personal Property shall remain with Landlord, and
Tenant shall have no right to remove the Premises Personal Property from the
Premises without Landlord’s prior written consent. Tenant shall maintain the
Premises Personal Property in good working condition throughout the Term,
ordinary wear and tear excepted. Landlord makes no express or implied
representations or warranties whatsoever with respect to the Premises Personal
Property, and Tenant accepts the Premises Personal Property in its “as is, where
is” condition. Tenant hereby represents and warrants that Tenant or Tenant’s
authorized representative(s) has, or have, examined and/or inspected the
Premises Personal Property to ascertain its present condition, and Tenant hereby
accepts the present physical condition of the Premises Personal Property “AS IS
- WHERE IS”. Landlord shall not hereafter be liable for any losses sustained or
damages arising out of Tenant’s use, operation, maintenance, repair, or other
disposition of the Premises Personal Property, or for any action of Tenant in
managing or using the Premises Personal Property. Tenant shall have no rights in
or to the Premises Personal Property upon any default by Tenant under this
Lease, in which case Landlord shall have the right to remove and dispose of the
Premises Personal Property in Landlord’s sole and absolute discretion. Tenant
shall surrender the Premises Personal Property to Landlord in good working
condition on or prior to the Surrender Date, ordinary wear and tear excepted.

 

30

--------------------------------------------------------------------------------



 

[SIGNATURES ON FOLLOWING PAGE]

 

31

--------------------------------------------------------------------------------



 

[                                           ]

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.

 

LANDLORD:

 

TENANT:

FOUR TOWER BRIDGE ASSOCIATES

 

MADRIGAL PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

Brandywine TB I, L.P., its general partner

 

By:

/s/ Marc Schneebaum

 

 

 

 

Name:

Marc Schneebaum

 

By:

Brandywine TB I, L.L.C.

 

Title:

Chief Financial Officer

 

 

 

 

 

Date:

1/10/2019

 

 

By:

/s/ Jeff DeVuono

 

 

 

 

 

Name:

Jeff DeVuono

 

 

 

 

 

Title:

EVP

 

 

 

 

 

Date:

1.14.19

 

 

 

 

Exhibits:

 

 

Exhibit A:

Location Plan of Premises

 

Exhibit B:

FormofCOLT

 

Exhibit C:

Leasehold Improvements

 

ExhibitD:

Cleaning Specifications

 

Exhibit E:

Rules and Regulations

 

Exhibit F:

Premises Personal Property

 

 

[Signature Page]

 

--------------------------------------------------------------------------------